

FIRST AMENDMENT
dated as of January 3, 2017
to the
CREDIT AGREEMENT
dated as of
June 12, 2015
among
MOLINA HEALTHCARE, INC.,
as the Borrower
THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors
THE LENDERS FROM TIME TO TIME PARTY HERETO,
SUNTRUST BANK,
as Administrative Agent, Swingline Lender and Issuing Bank
BANK OF AMERICA, N.A.,
MUFG UNION BANK, N.A.,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents
and
BARCLAYS BANK PLC,
and
JPMORGAN CHASE BANK, N.A.
as Co-Documentation Agents


Arranged By:


SUNTRUST ROBINSON HUMPHREY, INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MUFG UNION BANK, N.A.
WELLS FARGO SECURITIES, LLC,
BARCLAYS BANK PLC,
and
JPMORGAN CHASE BANK, N.A.
as Joint Lead Arrangers and Joint Bookrunners




--------------------------------------------------------------------------------





FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of January 3, 2017 (this
“Amendment”), is entered into among Molina Healthcare, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party hereto, the Lenders
identified on the signature pages hereto, and SunTrust Bank, in its capacities
as Administrative Agent, Issuing Bank and Swingline Lender (the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of June 12, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);


WHEREAS, the Borrower has requested an increase to the Aggregate Revolving
Commitments and certain other modifications to the Credit Agreement; and


WHEREAS, (i) certain Lenders, including each New Lender (as defined below) have
agreed to provide the Revolving Commitment Increase (as defined below) and (ii)
the Lenders, including each New Lender, have agreed to such other requested
amendments, subject to the terms and conditions herein;


NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


AGREEMENT


1.    Amendments to the Credit Agreement. The Credit Agreement, other than the
schedules and exhibits thereto, is amended in its entirety to read in the form
of such Credit Agreement attached hereto as Exhibit A to this Amendment.


2.    Increase in Revolving Commitments.


(a)    Subject to the terms and conditions set forth herein, the Aggregate
Revolving Commitments are increased by an aggregate principal amount of
$250,000,000 (“Revolving Commitment Increase”) and each Lender agrees that its
Revolving Commitment is increased by the amount set forth on Schedule 1 hereto.


(b)    Immediately after giving effect to the Revolving Commitment Increase, the
participations in Letters of Credit and Swingline Loans shall be reallocated
among the Lenders with Revolving Commitments such that each Lender with a
Revolving Commitment holds its Pro Rata Share of outstanding participation
interests in Letters of Credit and Swingline Loans.


(c)    Immediately after giving effect to the increase in the Aggregate
Revolving Commitments, each Lender that has agreed to provide a portion of the
Revolving Commitment Increase, shall make Revolving Loans, the proceeds of which
shall be applied by the Administrative Agent to prepay Revolving Loans of the
existing Lenders, in an amount necessary such that after giving effect thereto
each Lender with a Revolving Commitment holds its Pro Rata Share of




--------------------------------------------------------------------------------




outstanding Revolving Loans and the Borrower shall pay any amounts required
pursuant to Section 2.19 of the Credit Agreement as a result of such prepayment.


(d)    The Revolving Commitment Increase shall not be deemed to be an increase
in the Aggregate Revolving Commitments as set forth in Section 2.23 of the
Credit Agreement. The aggregate amount of increases to the Aggregate Revolving
Commitments or Incremental Term Loans available to be incurred under Section
2.23 of the Credit Agreement after giving effect to this Amendment is
$150,000,000.


(e)    From and after the date hereof, each Person identified on the signature
pages hereto as a “Lender” that is not a party to the Credit Agreement
immediately prior to giving effect to this Amendment (each, a “New Lender”)
shall be deemed to be a party to the Credit Agreement and a “Lender” for all
purposes of the Credit Agreement and the other Loan Documents.


3.    Effectiveness; Conditions Precedent. This Amendment shall be effective as
of the date on which all of the conditions set forth in this Section 3 have been
satisfied:


(a)    receipt by the Administrative Agent of a counterpart of this Amendment by
or on behalf of each party hereto;


(b)    receipt by the Administrative Agent of a certificate of the secretary or
assistant secretary of each Loan Party, attaching and certifying copies of
resolutions of its board of directors (or equivalent governing body),
authorizing the execution, delivery and performance of this Amendment;
(c)    receipt by the Administrative Agent of favorable written opinions of
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender (including New Lenders) and dated as of the date of this Amendment, in
form and substance satisfactory to the Administrative Agent;
(d)    receipt by the Administrative Agent of evidence that the Released
Guarantors have been released from their guaranty obligations under the 2020
Convertible Notes;
(e)    receipt by the Administrative Agent of a certificate of a Responsible
Officer of the Borrower certifying that none of the Released Guarantors
constitute a Material Domestic Subsidiary as of the date hereof; and
(f)    the Administrative Agent shall have received payment of all fees,
expenses and other amounts due and payable on or prior to the date hereof,
including without limitation reimbursement or payment of all out-of-pocket
expenses of the Administrative Agent (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder and under any agreement with the
Administrative Agent or the Arrangers.
4.    Release of Guarantors. The Lenders hereby consent to and approve the
release of each of the Guarantors set forth on Exhibit B hereto (the “Released
Guarantors”) from all of their obligations as a Guarantor under the Credit
Agreement and the other Loan Documents.


 
 
 
 
 





3



--------------------------------------------------------------------------------




5.    Amendment is a “Loan Document”. This Amendment shall be deemed to be, and
is, a Loan Document and all references to a “Loan Document” in the Credit
Agreement and the other Loan Documents (including, without limitation, all such
references in the representations and warranties in the Credit Agreement and the
other Loan Documents) shall be deemed to include this Amendment.


6.    Representations and Warranties; No Default. Each Loan Party hereby
represents and warrants to the Administrative Agent, each Lender, the Swingline
Lender and the Issuing Bank that, immediately after giving effect to this
Amendment, (a) the representations and warranties of each Loan Party contained
in the Credit Agreement, any other Loan Document, or any document furnished at
any time under or in connection with the Credit Agreement or any other Loan
Document, are true and correct in all material respects (other than any
representation and warranty that is expressly qualified by materiality, in which
case such representation and warranty is true and correct in all respects) on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (other than any representation and warranty
that is expressly qualified by materiality, in which case such representation
and warranty is true and correct in all respects) as of such earlier date and
(b) no Default or Event of Default exists.


7.    Reaffirmation of Obligations. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents (as amended by this Amendment) and
(c) agrees that this Amendment and all documents, agreements and instruments
executed in connection with this Amendment do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents (except to the extent
such obligations are modified pursuant to this Amendment).


8.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


9.    Counterparts; Delivery. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission or by any other electronic imaging means
(including .pdf), shall be effective as delivery of a manually executed
counterpart of this Amendment.


10.    Fees and Expenses. The Loan Parties agree to pay all reasonable
out-of-pocket fees and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen, PLLC, counsel
to the Administrative Agent.


11.    Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT FOR SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE OF NEW YORK.


[SIGNATURE PAGES FOLLOW]




4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
BORROWER:
MOLINA HEALTHCARE, INC.,

a Delaware corporation


By:
/s/ John C. Molina

Name: John C. Molina
Title: Chief Financial Officer
GUARANTORS:
MOLINA INFORMATION SYSTEMS, LLC,

a California limited liability company
    
By:
/s/ John C. Molina

Name: John C. Molina
Title: Chief Financial Officer


MOLINA PATHWAYS LLC,
a Delaware limited liability company
    
By:
/s/ John C. Molina

Name: John C. Molina
Title: Chief Financial Officer


PATHWAYS HEALTH AND COMMUNITY SUPPORT LLC,
a Delaware limited liability company
    
By:
/s/ Joseph W. White

Name: Joseph W. White
Title: Vice President




MOLINA HEALTHCARE, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





ADMINISTRATIVE
SUNTRUST BANK,

AGENT:
as Administrative Agent

    
By:
/s/ Katherine Bass

Name: Katherine Bass
Title: Director


LENDERS:
SUNTRUST BANK,

as Issuing Bank, as Swingline Lender and as a Lender


By:
/s/ Katherine Bass

Name: Katherine Bass
Title: Director


BANK OF AMERICA, N.A.,
as a Lender    
                    
By:
/s/ Amie L. Edwards

Name: Amie L. Edwards
Title: Senior Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION.,
as a Lender    
                    
By:
/s/ Matthew Olson

Name: Matthew Olson
Title: Director


BOKF, N.A dba BANK OF ALBUQUERQUE,
as a Lender
                        
By:
/s/ Clint Miller

Name: Clint Miller
Title: AVP, Relationship Manager


EAST WEST BANK,
as a Lender
                        
By:
/s/ Amy Chan

Name: Amy Chan
Title: Senior Vice President


[Signature pages continue]




MOLINA HEALTHCARE, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





MUFG UNION BANK, N.A.,
as a Lender
                        
By:
/s/ Teuta Ghilaga

Name: Teuta Ghilaga
Title: Director


UBS AG, STAMFORD BRANCH,
as a Lender
                        
By:
/s/ Kenneth Chin

Name: Kenneth Chin                    
Title: Director, Banking Products Services, US


By:
/s/ Darlene Arias

Name: Darlene Arias
Title: Director


U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By:
/s/ David C. Mruk

Name: David C. Mruk
Title: SVP


BARCLAYS BANK PLC,
as a Lender


By:
/s/ May Huang

Name: May Huang
Title: Assistant Vice President


JPMORGAN CHASE BANK, N.A.,
as a Lender


By:
/s/ Danielle D. Babine

Name: Danielle D. Babine
Title: Vice President




[Signature pages continue]


 




MOLINA HEALTHCARE, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender


By:
/s/ Matthew Whitman

Name: Matthew Whitman
Title: Executive Director


MOLINA HEALTHCARE, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT A
TO THE FIRST AMENDMENT
TO THE
CREDIT AGREEMENT
dated as of
June 12, 2015
among
MOLINA HEALTHCARE, INC.,
as the Borrower
THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors
THE LENDERS FROM TIME TO TIME PARTY HERETO,
SUNTRUST BANK,
as Administrative Agent, Swingline Lender and Issuing Bank












--------------------------------------------------------------------------------





TABLE OF CONTENTS
    
 
 
 
Page
 
 
 
 
ARTICLE I    DEFINITIONS; CONSTRUCTION
1
 
 
 
 
 
Section 1.1.    Definitions
1
 
 
 
 
 
Section 1.2.    Classifications of Loans and Borrowings
31
 
 
 
 
 
Section 1.3.    Accounting Terms and Determination
31
 
 
 
 
 
Section 1.4.    Terms Generally
32
 
 
 
 
 
Section 1.5.     Letter of Credit Amounts
32
 
 
 
 
 
Section 1.6.    Times of Day
32
 
 
 
 
 
 
 
 
ARTICLE II    AMOUNT AND TERMS OF THE COMMITMENTS
32
 
 
 
 
 
Section 2.1.    General Description of Facilities
32
 
 
 
 
 
Section 2.2.    Revolving Loans
32
 
 
 
 
 
Section 2.3.    Procedure for Revolving Borrowings
33
 
 
 
 
 
Section 2.4.    Swingline Commitment
33
 
 
 
 
 
Section 2.5.    Reserved
34
 
 
 
 
 
Section 2.6.    Funding of Borrowings
34
 
 
 
 
 
Section 2.7.    Interest Elections
35
 
 
 
 
 
Section 2.8.    Optional Reduction and Termination of Commitments
36
 
 
 
 
 
Section 2.9.    Repayment of Loans
36
 
 
 
 
 
Section 2.10.    Evidence of Indebtedness
37
 
 
 
 
 
Section 2.11.    Optional Prepayments
37
 
 
 
 
 
Section 2.12.    Mandatory Prepayments
38
 
 
 
 
 
Section 2.13.    Interest on Loans
38
 
 
 
 
 
Section 2.14.    Fees
39
 
 
 
 
 
Section 2.15.    Computation of Interest and Fees
40
 
 
 
 
 
Section 2.16.    Inability to Determine Interest Rates
40
 
 
 
 
 
Section 2.17.    Illegality
40
 
 
 
 
 
Section 2.18.    Increased Costs
42
 
 
 
 
 
Section 2.19.    Funding Indemnity
43
 
 
 
 
 
Section 2.20.    Taxes
43
 
 
 
 
 
Section 2.21.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs
47
 
 
 
 
 
Section 2.22.    Letters of Credit
48
 
 
 
 
 
Section 2.23.    Increase of Commitments; Additional Lenders
53
 
 
 
 





i

--------------------------------------------------------------------------------




 
Section 2.24.    Mitigation of Obligations
54
 
 
 
 
 
Section 2.25.    Replacement of Lenders
55
 
 
 
 
 
Section 2.26.    Reallocation and Cash Collateralization of Defaulting Lender
Commitment
55
 
 
 
 
 
 
 
 
ARTICLE III    CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
56
 
 
 
 
 
Section 3.1    Reserved
56
 
 
 
 
 
Section 3.2.    Each Credit Event
56
 
 
 
 
 
Section 3.3    Delivery of Documents
57
 
 
 
 
 
 
 
ARTICLE IV    REPRESENTATIONS AND WARRANTIES
57
 
 
 
 
 
Section 4.1.    Existence; Power
57
 
 
 
 
 
Section 4.2.    Organizational Power; Authorization
58
 
 
 
 
 
Section 4.3.    Governmental Approvals; No Conflicts
58
 
 
 
 
 
Section 4.4.    Financial Statements
58
 
 
 
 
 
Section 4.5.    Litigation and Environmental Matters
58
 
 
 
 
 
Section 4.6.    Compliance with Laws and Agreements
59
 
 
 
 
 
Section 4.7.    No Default
59
 
 
 
 
 
Section 4.8.    Investment Company Act, Etc.
59
 
 
 
 
 
Section 4.9.    Taxes
60
 
 
 
 
Section 4.10.    Margin Regulations
60
 
 
 
 
 
Section 4.11.    ERISA
60
 
 
 
 
 
Section 4.12.    Ownership of Property
60
 
 
 
 
 
Section 4.13.    Disclosure
61
 
 
 
 
 
Section 4.14.    Labor Relations
61
 
 
 
 
 
Section 4.15.    Subsidiaries
61
 
 
 
 
 
Section 4.16.    Solvency
61
 
 
 
 
 
Section 4.17.    Reserved.
61
 
 
 
 
 
Section 4.18.    Licensing and Accreditation.
61
 
 
 
 
 
Section 4.19.    Anti-Corruption Laws and Sanctions
62
 
 
 
 
 
Section 4.20.    Subordination of Subordinated Debt.
62
 
 
 
 
 
Section 4.21.    Medicare and Medicaid Notices and Filings Related to
Business.    
62
 
 
 
 
 
Section 4.22.    No EEA Financial Institutions.
63
 
 
 
 
 
 
 
 
ARTICLE V    AFFIRMATIVE COVENANTS
63
 
 
 
 
 
Section 5.1.    Financial Statements and Other Information
63
 
 
 
 





ii

--------------------------------------------------------------------------------




 
Section 5.2.    Notices of Material Events
65
 
 
 
 
 
Section 5.3.    Existence; Conduct of Business
66
 
 
 
 
 
Section 5.4.    Compliance with Laws, Etc.
66
 
 
 
 
 
Section 5.5.    Payment of Obligations
66
 
 
 
 
 
Section 5.6.    Books and Records
66
 
 
 
 
 
Section 5.7.    Visitation, Inspection, Etc.
67
 
 
 
 
 
Section 5.8.    Maintenance of Properties; Insurance
67
 
 
 
 
 
Section 5.9.    Use of Proceeds; Margin Regulations
67
 
 
 
 
 
Section 5.10.    Additional Subsidiaries; Guarantees
67
 
 
 
 
 
Section 5.11.    Material Licenses
68
 
 
 
 
 
Section 5.12.    Unrestricted Subsidiaries
68
 
 
 
 
 
 
 
 
ARTICLE VI    FINANCIAL COVENANTS
68
 
 
 
 
 
Section 6.1.    Consolidated Net Leverage Ratio
69
 
 
 
 
 
Section 6.2.    Consolidated Interest Coverage Ratio
69
 
 
 
 
 
 
 
 
ARTICLE VII    NEGATIVE COVENANTS
69
 
 
 
 
 
Section 7.1.    Indebtedness and Preferred Equity.
69
 
 
 
 
 
Section 7.2.    Negative Pledge
71
 
 
 
 
 
Section 7.3.    Fundamental Changes
71
 
 
 
 
 
Section 7.4.    Investments, Loans, Etc.
72
 
 
 
 
 
Section 7.5.    Restricted Payments
73
 
 
 
 
 
Section 7.6.    Sale of Assets
74
 
 
 
 
 
Section 7.7.    Transactions with Affiliates
74
 
 
 
 
 
Section 7.8.    Restrictive Agreements
74
 
 
 
 
 
Section 7.9.    Reserved
75
 
 
 
 
 
Section 7.10.    Hedging Transactions
75
 
 
 
 
 
 
 
 
 
Section 7.11.    Reserved.
75
 
 
 
 
 
Section 7.12.    Amendment to Organization Documents
75
 
 
 
 
 
Section 7.13. Amendments and Prepayment of Other Indebtedness.
75
 
 
 
 
 
Section 7.14.    Accounting Changes
76
 
 
 
 
 
Section 7.15.    Government Regulation
76
 
 
 
 
 
Section 7.16.    Ownership of Subsidiaries
76
 
 
 
 
 
Section 7.17.    Use of Proceeds
76
 
 
 
 
 
 
 
 





iii

--------------------------------------------------------------------------------




ARTICLE VIII    EVENTS OF DEFAULT
76
 
 
 
 
 
Section 8.1.    Events of Default
77
 
 
 
 
 
Section 8.2.    Application of Funds
79
 
 
 
 
 
 
 
 
ARTICLE IX    THE ADMINISTRATIVE AGENT
80
 
 
 
 
 
Section 9.1.    Appointment of Administrative Agent
81
 
 
 
 
 
Section 9.2.    Nature of Duties of Administrative Agent
81
 
 
 
 
 
Section 9.3.    Lack of Reliance on the Administrative Agent
82
 
 
 
 
 
Section 9.4.    Certain Rights of the Administrative Agent
82
 
 
 
 
 
Section 9.5.    Reliance by Administrative Agent
82
 
 
 
 
 
Section 9.6.    The Administrative Agent in its Individual Capacity
82
 
 
 
 
 
Section 9.7.    Successor Administrative Agent
83
 
 
 
 
 
Section 9.8.    Withholding Tax.
83
 
 
 
 
 
Section 9.9.    Administrative Agent May File Proofs of Claim
84
 
 
 
 
 
Section 9.10.    Authorization to Execute Other Loan Documents
84
 
 
 
 
 
Section 9.11.    Guaranty Matters.
84
 
 
 
 
 
Section 9.12.    Documentation Agent; Syndication Agent.
85
 
 
 
 
 
Section 9.13.    Right to Enforce Guarantee.
85
 
 
 
 
 
Section 9.14.    Hedging Obligations and Bank Product Obligations
85
 
 
 
 
 
 
 
 
ARTICLE X    GUARANTY
85
 
 
 
 
 
Section 10.1.    The Guaranty
85
 
 
 
 
 
Section 10.2.    Obligations Unconditional
85
 
 
 
 
 
Section 10.3.    Reinstatement
86
 
 
 
 
 
Section 10.4.    Certain Additional Waivers
86
 
 
 
 
 
Section 10.5.    Remedies
87
 
 
 
 
 
Section 10.6.    Rights of Contribution
87
 
 
 
 
 
Section 10.7.    Guarantee of Payment; Continuing Guarantee
87
 
 
 
 
 
Section 10.8.    Keepwell
87
 
 
 
 
 
 
 
 
ARTICLE XI    MISCELLANEOUS
87
 
 
 
 
 
Section 11.1.    Notices
87
 
 
 
 
 
Section 11.2.    Waiver; Amendments
90
 
 
 
 
 
Section 11.3.    Expenses; Indemnification
92
 
 
 
 
 
Section 11.4.    Successors and Assigns
93
 
 
 
 





iv

--------------------------------------------------------------------------------




 
Section 11.5.    Governing Law; Jurisdiction; Consent to Service of Process
97
 
 
 
 
 
Section 11.6.    WAIVER OF JURY TRIAL
98
 
 
 
 
 
Section 11.7.    Right of Setoff
98
 
 
 
 
Section 11.8.    Counterparts; Integration
98
 
 
 
 
 
Section 11.9.    Survival
98
 
 
 
 
 
Section 11.10.    Severability
99
 
 
 
 
 
Section 11.11.    Confidentiality
99
 
 
 
 
 
Section 11.12.    Interest Rate Limitation
99
 
 
 
 
 
Section 11.13.    Waiver of Effect of Corporate Seal
100
 
 
 
 
 
Section 11.14.    Patriot Act
100
 
 
 
 
 
Section 11.15.    No Advisory or Fiduciary Responsibility
100
 
 
 
 
 
Section 11.16.    Electronic Execution of Assignments and Certain Other
Documents
100
 
 
 
 
 
Section 11.17.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
101
 
 
 
 





v

--------------------------------------------------------------------------------




Schedules
Schedule I        -    Commitment Amounts
Schedule 4.15        -    Loan Parties and Subsidiaries
Schedule 7.1        -    Outstanding Indebtedness
Schedule 7.2        -    Existing Liens
Schedule 7.4        -    Existing Investments
Exhibits
Exhibit 2.3        -    Form of Notice of Revolving Borrowing
Exhibit 2.4        -    Form of Notice of Swingline Borrowing
Exhibit 2.7        -    Form of Notice of Conversion/Continuation
Exhibit 2.10        -    Form of Note
Exhibits 2.20 (1-4)    -    Forms of U.S. Tax Compliance Certificates
Exhibit 5.1        -    Form of Compliance Certificate
Exhibit 5.10        -    Form of Guarantor Joinder Agreement
Exhibit 11.4        -     Form of Assignment and Acceptance






vi

--------------------------------------------------------------------------------






CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of June 12,
2015, by and among MOLINA HEALTHCARE, INC., a Delaware corporation (the
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein), and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”) and as swingline
lender (the “Swingline Lender”).
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Lenders establish a revolving
credit facility in favor of the Borrower;
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and the swingline
subfacility in favor of the Borrower;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION

Section 1.1.    Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):


“2020 Convertible Notes” shall mean those certain 1.125% Cash Convertible Senior
Notes due 2020 issued pursuant to that certain Indenture dated as of February
15, 2013 by and among the Borrower and U.S. Bank National Association as
Trustee.
“2044 Convertible Notes” shall mean those certain 1.625% Convertible Senior
Notes due 2044 issued pursuant to that certain Indenture dated as of September
5, 2014 by and among the Borrower and U.S. Bank National Association as Trustee.
“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Restricted Subsidiaries in any other Person pursuant to which such Person shall
become a Subsidiary or shall be merged with the Borrower or any of its
Subsidiaries or (b) any acquisition by the Borrower or any of its Subsidiaries
of the assets of any Person (other than a Restricted Subsidiary) that constitute
all or a substantial portion of the assets of such Person or a division or
business unit of such Person.
“Additional Lender” shall have the meaning set forth in Section 2.23.
“Additional Letters of Credit” shall have the meaning set forth in Section
7.1(g).


1

--------------------------------------------------------------------------------





“Adjusted LIBOR” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars appearing on Reuters screen page LIBOR 01 (or
on any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period, with a maturity comparable to such Interest Period,
divided by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including any marginal, emergency, supplemental,
special or other reserves and without benefit of credits for proration,
exceptions or offsets that may be available from time to time) applicable to any
member bank of the Federal Reserve System in respect of Eurocurrency liabilities
as defined in Regulation D (or any successor category of liabilities under
Regulation D); provided, that if the rate referred to in clause (i) above is not
available at any such time for any reason, then the rate referred to in clause
(i) shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the arithmetic average of the rates per annum at
which deposits in U.S. Dollars in an amount equal to the amount of such
Eurodollar Loan are offered by major banks in the London interbank market to the
Administrative Agent at approximately 11:00 A.M. (London time), two (2) Business
Days prior to the first day of such Interest Period. Notwithstanding anything to
the contrary in the foregoing, if the Adjusted LIBOR is less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“Administrative Agent” shall mean SunTrust Bank in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
“Aggregate Revolving Commitments” shall mean the Revolving Commitments of all
the Lenders at any time outstanding. On the effective date of the First
Amendment, the aggregate amount of the Aggregate Revolving Commitments is
$500,000,000.
“Agreement” shall mean this Credit Agreement.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Anti-Kickback Statute” shall mean the Anti-kickback Statute as set forth in
Section 1320a-7b of Title 42 of the United States Code, as amended, and any
statute succeeding thereto.
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate


2

--------------------------------------------------------------------------------





of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrower as the office by which its Loans of such
Type are to be made and maintained.
“Applicable Margin” shall mean, as of any date, with respect to interest on all
Revolving Loans outstanding on any date or the letter of credit fee, as the case
may be, a percentage per annum determined by reference to the applicable
Consolidated Leverage Ratio in effect on such date as set forth in the table
below; provided, that a change in the Applicable Margin resulting from a change
in the Consolidated Leverage Ratio shall be effective on the second Business Day
after which the Borrower delivers each of the financial statements required by
Section 5.1(a) and (b) and the Compliance Certificate required by Section
5.1(c); provided further, that if at any time the Borrower shall have failed to
deliver such financial statements and such Compliance Certificate when so
required, the Applicable Margin shall be at Level 1 as set forth in the table
below until the second Business Day after which such financial statements and
Compliance Certificate are delivered, at which time the Applicable Margin shall
be determined as provided above. Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the second Business Day after which the
financial statements and Compliance Certificate for the Fiscal Quarter ending
September 30, 2015 are required to be delivered shall be at Level 3 as set forth
in the table below. In the event that any financial statement or Compliance
Certificate delivered hereunder is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin based upon the pricing grid set forth
in the table below (the “Accurate Applicable Margin”) for any period that such
financial statement or Compliance Certificate covered, then (i) the Borrower
shall immediately deliver to the Administrative Agent a correct financial
statement or Compliance Certificate, as the case may be, for such period, (ii)
the Applicable Margin shall be adjusted such that after giving effect to the
corrected financial statements or Compliance Certificate, as the case may be,
the Applicable Margin shall be reset to the Accurate Applicable Margin based
upon the pricing grid set forth in the table below for such period and (iii) the
Borrower shall immediately pay to the Administrative Agent, for the account of
the Lenders, the accrued additional interest owing as a result of such Accurate
Applicable Margin for such period.  The provisions of this definition shall not
limit the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.
Level
Consolidated Leverage Ratio
Eurodollar Loans and Letter of Credit Fee
Base Rate
Loans
Commitment
Fee
1
>3.50:1.00
2.50%
1.50%
0.375%
2
<3.50:1.00 but >3.00:1.00
2.25%
1.25%
0.375%
3
<3.00:1.00 but >2.50:1.00
2.00%
1.00%
0.375%
4
<2.50:1.00 but >2.00:1.00
1.75%
0.75%
0.25%
5
<2.00:1.00
1.50%
0.50%
0.25%

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
“Arrangers” shall mean SunTrust Robinson Humphrey, Inc., UBS Securities LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated (together with any affiliates
it deems appropriate to provide


3

--------------------------------------------------------------------------------





the services contemplated herein) and Wells Fargo Securities LLC, each in their
capacities as joint lead arrangers and joint bookrunners.
“Asset Sale” shall mean the sale, transfer, license, lease or other disposition
of any property by the Borrower or any Restricted Subsidiary, including any sale
and leaseback transaction and any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding (a) the sale of inventory in the
ordinary course of business; (b) the sale or disposition for Fair Market Value
of obsolete or worn out property or other property not necessary for operations
of the Borrower or any Restricted Subsidiary disposed of in the ordinary course
of business; (c) the disposition of property (including the cancellation of
Indebtedness permitted by Section 7.4(d)) to the Borrower or any Restricted
Subsidiary; provided, that if the transferor of such property is a Loan Party
then the transferee thereof must be a Loan Party; (d) the disposition of
accounts receivable in connection with the collection or compromise thereof; (e)
licenses, sublicenses, leases or subleases granted to others in the ordinary
course of business or not interfering in any material respect with the business
of the Borrower or any Restricted Subsidiary; (f) the sale or disposition of
Permitted Investments for Fair Market Value in the ordinary course of business
and (g) the disposition of shares of Capital Stock of any Subsidiary in order to
qualify members of the governing body of such Subsidiary if required by
applicable Law.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit 11.4 attached hereto or any other form approved by the
Administrative Agent.
“Audited Financial Statements” shall mean the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2014, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, including the notes thereto.
“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bank Product Amount” shall have the meaning set forth in the definition of
“Bank Product Provider”.
“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.
“Bank Product Provider” shall mean any Person that (a) (i) at the time it
provides any Bank Products to any Loan Party, is a Lender or an Affiliate of a
Lender or (ii) has provided any Bank Products to any Loan Party that exist on
the Closing Date, and such Person is a Lender or an Affiliate of a Lender on the
Closing Date and (b) except when the Bank Product Provider is SunTrust Bank and
its Affiliates, has


4

--------------------------------------------------------------------------------





provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrower of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank Product
Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from time to time. In no event shall any
Bank Product Provider acting in such capacity be deemed a Lender for purposes
hereof to the extent of and as to Bank Products except that each reference to
the term “Lender” in Article IX and Section 11.4 shall be deemed to include such
Bank Product Provider and in no event shall the approval of any such person in
its capacity as Bank Product Provider be required in connection with the release
or termination of any security interest or Lien of the Administrative Agent. The
Bank Product Amount may be changed from time to time upon written notice to the
Administrative Agent by the applicable Bank Product Provider. The Bank Product
Amount may not be increased, and no new agreements for Bank Products may be
established at any time that a Default or Event of Default exists.
“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit card (including purchasing card and
commercial card), prepaid cards, including payroll, stored value and gift cards,
merchant services processing, and debit card services.
“Base Rate” shall mean the highest of (a) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (b) the Federal Funds rate, as in effect from time to time, plus
one-half of one percent (½%) per annum and (c) a rate per annum equal to
Adjusted LIBOR for a term of one month plus one percent (1.00%) per annum (any
changes in such rates to be effective as of the date of any change in such
rate). The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. The Administrative Agent may make commercial loans or other loans at
rates of interest at, above, or below the Administrative Agent’s prime lending
rate.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.
“Borrowing” shall mean a borrowing consisting of (a) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.
“Bridge Senior Unsecured Indebtedness” means senior unsecured Indebtedness that
complies with Section 7.1(k) other than clause (iv) thereof; provided that (a)
at the initial maturity of such Indebtedness, such Indebtedness shall
automatically convert to a term loan or exchange notes that, in each case,
complies with clause (iv) of Section 7.1(k) and (b) the only prepayments such
Indebtedness may have are customary mandatory redemption, mandatory repurchase
or other mandatory prepayments of principal (x) in connection with a change of
control and (y) with the proceeds of any issuance of Capital Stock or any
issuance of Indebtedness or any sale or other disposition of property (including
casualty events), in each case to the extent such proceeds are not required to
be applied to prepay the Loans.
“Business Day” shall mean any day other than (a) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia or New York, New York are
authorized or required by Law to close and (b) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion


5

--------------------------------------------------------------------------------





of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Capital Expenditures” shall mean for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Restricted Subsidiaries that are (or would be) set forth on a
consolidated statement of cash flows of the Borrower for such period and (b)
Capital Lease Obligations incurred by the Borrower and its Restricted
Subsidiaries during such period.
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person, and the amount of such
obligations shall be the capitalized amount thereof.
“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11‑1 of the General Rules and Regulations promulgated by the SEC under the
Securities Exchange Act of 1934).
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, to the Administrative Agent pursuant to
documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” and “Cash Collateral” have a
corresponding meaning).
“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder in effect on the date
hereof), (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof), other than the Molina Family, of 30% or more of the outstanding
shares of the voting stock of the Borrower, (c) the acquisition of ownership,
directly or indirectly, beneficially or of record, by the Molina Family of 50%
or more of the outstanding shares of the voting stock of the Borrower, (d)
during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals who are Continuing Directors or (e) the occurrence of
a fundamental change (or any comparable term) under, and as defined in, any
agreement, document or instrument governing or otherwise relating to the 2020
Convertible Notes, the 2044 Convertible Notes or any other Material Indebtedness
(other than Permitted Subordinated Debt).
“Change in Law” shall mean (a) the adoption of any applicable Law after the date
of this Agreement, (b) any change in any applicable Law after the date of this
Agreement, or (c) compliance by any Lender (or its Applicable Lending Office) or
the Issuing Bank (or for purposes of Section 2.18(b), by the Parent Company of
such Lender or the Issuing Bank, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement. Notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act, and all requests, rules, guidelines and directives promulgated thereunder,
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel


6

--------------------------------------------------------------------------------





Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, in each case, are deemed to have been introduced or adopted after the date
hereof, regardless of the date enacted or adopted.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Swingline Commitment.
“Closing Date” shall mean the date hereof.
“CMS” shall mean the Centers for Medicare & Medicaid Services or any successor
or predecessor thereof.
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or an
Incremental Term Loan Commitment or any combination thereof (as the context
shall permit or require).
“Commitment Fee” shall have the meaning set forth in Section 2.14(b).
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company Action Level” means the Company Action Level risk-based capital
threshold, as defined by NAIC, or in any state that has not adopted the NAIC
definition, as defined by the appropriate state Governmental Authority, the HMO
Model Act or comparable act applicable to an HMO Subsidiary or an Insurance
Subsidiary.
“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1.
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted EBITDA” shall mean, for the Borrower and its Restricted
Subsidiaries for any period, determined on a consolidated basis, an amount equal
to the sum of (a) Consolidated Net Income for such period plus (b) to the extent
deducted in determining Consolidated Net Income for such period, without
duplication, (i) Consolidated Interest Expense for such period, (ii) income tax
expense for such period (other than any income tax, including any portion of
Health Insurance Providers Fee imposed by Section 9010 of the Patient Protection
and Affordable Care Act (“ACA”, as amended by Section 1095 of the ACA and by
Section 1406 of the Health Care and Education Reconciliation Act of 2010), which
is subject to indemnification or reimbursement from any Person other than the
Borrower or any of its Restricted Subsidiaries), (iii) depreciation and
amortization for such period, (iv) non-cash charges associated with stock-based
compensation expenses pursuant to the financial reporting guidance of the
Financial Accounting Standards Board concerning stock-based compensation as in
effect from time to time, (v) any costs and synergies directly attributable to
any Permitted Acquisition that occurred during such period


7

--------------------------------------------------------------------------------





(calculated on a basis that is consistent with Regulation S-X under the
Securities Act of 1933) which are reflective of actual or reasonably anticipated
and factually supportable synergies and cost savings expected to be realized or
achieved in the twelve months following such Permitted Acquisition; provided,
however, that for purposes of calculating Consolidated Adjusted EBITDA for any
period, any such adjustments made pursuant to this clause (v) shall not increase
Consolidated Adjusted EBITDA by more than 20% of Consolidated Adjusted EBITDA
for such period as calculated before giving effect to any such adjustments and
(vi) other extraordinary or non-recurring non-cash expenses (including any
expenses as a result of any premium deficiency reserve, goodwill impairment or
impairment of intangible assets) minus to the extent added in Consolidated Net
Income, any extraordinary or non-recurring non-cash income (including as a
result of any premium deficiency reserve related to any health plan operated by
the Borrower or any of its Restricted Subsidiaries).
“Consolidated Fixed Charge Coverage Ratio” shall mean the ratio of (a)
Consolidated Adjusted EBITDA to (b) Consolidated Fixed Charges, in each case
measured as of the last day of the most recently ended four consecutive Fiscal
Quarters for which financial statements are required to have been delivered
pursuant to Section 5.1(a) or (b).
“Consolidated Fixed Charges” shall mean the sum of (a) Consolidated Interest
Expense plus (b) all cash Restricted Payments (excluding items eliminated in
consolidation) on any series of preferred stock or Disqualified Stock of the
Borrower and its Restricted Subsidiaries for the applicable period.
“Consolidated Interest Coverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated Adjusted EBITDA to (b) Consolidated Interest Expense in each
case measured as of the last day of the most recently ended four consecutive
Fiscal Quarters for which financial statements are required to have been
delivered pursuant to Section 5.1(a) or (b).
“Consolidated Interest Expense” shall mean, for the Borrower and its Restricted
Subsidiaries for any period determined on a consolidated basis, the sum of (a)
total interest expense, including without limitation, (i) non-cash interest
expense with respect to the 2020 Convertible Notes and the 2044 Convertible
Notes and (ii) the interest component of any payments in respect of Capital
Lease Obligations capitalized or expensed during such period (whether or not
actually paid during such period) plus (b) the net amount payable (or minus the
net amount receivable) with respect to Hedging Transactions during such period
(whether or not actually paid or received during such period).
“Consolidated Leverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated Total Debt as of such date to (b) Consolidated Adjusted EBITDA, in
each case measured as of the last day of the most recently ended four
consecutive Fiscal Quarters for which financial statements are required to have
been delivered pursuant to Section 5.1(a) or (b).


“Consolidated Net Income” shall mean, for the Borrower and its Restricted
Subsidiaries for any period determined on a consolidated basis, the net income
(or loss) of the Borrower and its Restricted Subsidiaries for such period but
excluding therefrom (to the extent otherwise included therein) (a) any
extraordinary gains or losses, (b) any gains attributable to write-ups of assets
and (c) any equity interest of the Borrower or any Restricted Subsidiary of the
Borrower in the unremitted earnings of any Person that is not a Restricted
Subsidiary.


“Consolidated Net Leverage Ratio” shall mean the ratio of (a) Consolidated Total
Debt as of such date minus up to $250 million of Qualified Cash minus up to $500
million of Specified Cash, measured as of the last day of the most recently
ended four consecutive Fiscal Quarters for which financial statements


8

--------------------------------------------------------------------------------





are required to have been delivered pursuant to Section 5.1(a) or (b) to (b)
Consolidated Adjusted EBITDA for the four consecutive Fiscal Quarters for which
financial statements are required to have been delivered pursuant to Section
5.1(a) or (b).
“Consolidated Total Assets” shall mean the total assets of the Borrower and its
Restricted Subsidiaries calculated in accordance with GAAP on a consolidated
basis as of the last day of the most recent fiscal quarter preceding such date
of determination for which financial statements of the Borrower have been
delivered pursuant to Section 5.1(a) or (b).
“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Restricted Subsidiaries measured on a consolidated basis as of
such date, but excluding Indebtedness of the type described in subsection (i) of
the definition thereto.
“Contract Provider” shall mean any Person or any employee, agent or
subcontractor of such Person who provides professional health care services
under or pursuant to any contract or other arrangement with the Borrower or any
Subsidiary.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Default Interest” shall have the meaning set forth in Section 2.13(c).
“Defaulting Lender” shall mean, subject to Section 2.26(b), at any time, any
Lender as to which the Administrative Agent has notified the Borrower that (a)
such Lender has failed for three (3) or more Business Days to comply with its
obligations under this Agreement to make a Loan (unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied) and/or to
make a payment to the Issuing Bank in respect of a Letter of Credit or to the
Swingline Lender in respect of a Swingline Loan (each a “funding obligation”),
(b) such Lender has notified the Administrative Agent or the Borrower, or has
stated publicly, that it will not comply with any such funding obligation
hereunder


9

--------------------------------------------------------------------------------





(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) such Lender has, for
three (3) or more Business Days, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder, (d) a Lender
Insolvency Event has occurred and is continuing with respect to such Lender, or
(e) such Lender has become the subject of a Bail-In Action. The Administrative
Agent will promptly send to all parties hereto a copy of any notice to the
Borrower provided for in this definition.
“Designated Non-cash Consideration” means any non-cash consideration received by
the Borrower or one or more of its Restricted Subsidiaries in connection with an
Asset Sale that is designated as Designated Non-cash Consideration pursuant to a
certificate by a Responsible Officer of the Borrower at the time of such Asset
Sale. Any particular item of Designated Non-cash Consideration will cease to be
considered to be outstanding once it has been sold for cash or Permitted
Investments.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the Revolving Commitment Termination Date; provided, however, that
only the portion of Capital Stock which so matures or is mandatorily redeemable,
is so convertible or exchangeable at the option of the holder thereof or is so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided, further, however, that if such
Capital Stock is issued to any employee or to any plan for the benefit of
employees of the Borrower or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further, that any class of Capital
Stock of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Capital Stock that is not Disqualified
Stock shall not be deemed to be Disqualified Stock.
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Subsidiary” shall mean any Restricted Subsidiary that is organized
under the laws of any political subdivision of the United States.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


10

--------------------------------------------------------------------------------





“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) any actual or alleged violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure of any
Plan to meet the minimum funding standard applicable to the Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(c) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator appointed by the PBGC of any notice relating to an intention
to terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBOR.


11

--------------------------------------------------------------------------------





“Event of Default” shall have the meaning set forth in Article VIII.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor, or the grant
by such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation; provided that, for the avoidance of doubt, in determining
whether any Guarantor is an “eligible contract participant” under the Commodity
Exchange Act, the keepwell agreement set forth in Section 10.8 shall be taken
into account. If a Swap Obligation arises under a Master Agreement governing
more than one Hedging Transaction, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Hedging Transactions for
which such Guaranty or security interest is or becomes excluded in accordance
with the first sentence of this definition.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office in the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.25) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Exclusion Event” shall mean an event or related events resulting in the
exclusion of the Borrower or any of its Restricted Subsidiaries from
participation in any Medical Reimbursement Program.
“Fair Market Value” shall mean, with respect to any Asset Sale, Restricted
Payment or other item, the price that would be negotiated in an arm’s-length
transaction for cash between a willing seller and a willing and able buyer,
neither of which is under any compulsion to complete the transaction, as such
price is determined in good faith by an officer of the Borrower.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is


12

--------------------------------------------------------------------------------





not so published for any Business Day, the Federal Funds Rate for such day shall
be the average rounded upwards, if necessary, to the next 1/100th of 1% of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent. Notwithstanding anything to the contrary in the foregoing,
if the Federal Funds Rate is less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Fee Letters” shall mean those certain fee letters, dated as of June 5, 2015 and
December 21, 2016, executed by SunTrust Robinson Humphrey, Inc. and SunTrust
Bank and accepted by Borrower.
“First Amendment” shall mean that certain First Amendment to Credit Agreement,
dated as of January 3, 2017, entered into among Borrower, the Guarantors party
thereto, the Lenders identified on the signature pages thereto, and SunTrust
Bank, in its capacities as Administrative Agent, Issuing Bank and Swingline
Lender.
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
“Fiscal Year” shall mean any fiscal year of the Borrower.
“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.
“Foreign Subsidiary” shall mean any Restricted Subsidiary that is not a Domestic
Subsidiary.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.


13

--------------------------------------------------------------------------------





“Guarantor Joinder Agreement” shall mean a joinder agreement substantially in
the form of Exhibit 5.10 executed and delivered by a Restricted Subsidiary in
accordance with the provisions of Section 5.10 or any other documents as the
Administrative Agent shall deem appropriate for such purpose.
“Guarantors” shall mean, collectively, (a) as of the effective date of the First
Amendment, Molina Information Systems, LLC, d/b/a Molina Medicaid Solutions,
Molina Pathways LLC and Pathways Health and Community Support LLC, (b) each
Person that joins as a Guarantor pursuant to Section 5.10 or otherwise after the
effective date of the First Amendment, (c) with respect to (i) any Hedging
Obligations between any Loan Party (other than the Borrower) and any
Lender-Related Hedge Provider that are permitted to be incurred pursuant to
Section 7.10 and any Bank Product Obligations owing by any Loan Party (other
than the Borrower), the Borrower and (ii) the payment and performance by each
Specified Loan Party of its obligations under its Guaranty with respect to all
Swap Obligations, the Borrower, and (d) the successors and permitted assigns of
the foregoing.
“Guaranty” shall mean the Guaranty made by the Guarantors in favor of the
Administrative Agent, for the benefit of the holders of the Obligations,
pursuant to Article X.
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (a) any and all Hedging Transactions, (b)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (c) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“HHS” shall mean the United States Department of Health and Human Services and
any successor thereof.
“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, Pub. L. 104-191, Aug. 21, 1996, 110 Stat. 1936, and regulations
promulgated pursuant thereto.


14

--------------------------------------------------------------------------------





“HITECH Act” shall mean the Health Information Technology for Economic and
Clinical Health Act, Title XIII of Division A and Title IV of Division B of the
American Recovery and Reinvestment Act of 2009 (ARRA), Pub. L. 111-5, Feb. 17,
2009, and regulations promulgated pursuant thereto.
“HMO” shall mean any health maintenance organization or managed care
organization, including without limitation any organized delivery system or
utilization review organization, any Person doing business as a health
maintenance organization or managed care organization, or any Person required to
qualify or be licensed as a health maintenance organization or managed care
organization under applicable law (including HMO Regulations).
“HMO Business” shall mean the business of operating an HMO or other similar
regulated entity or business.
“HMO Event” shall mean (i) any non-compliance by the Borrower or any of its HMO
Subsidiaries with any of the material terms and provisions of the HMO
Regulations pertaining to its fiscal soundness, solvency or financial conditions
that is materially adverse to the Borrower and its Restricted Subsidiaries taken
as a whole; or (ii) the assertion in writing, after the date hereof, by any HMO
Regulator that it intends to take administrative action against the Borrower or
any of its HMO Subsidiaries to revoke or modify in a manner materially adverse
to the Borrower and its Restricted Subsidiaries, taken as a whole, any material
license, material charter or material permit or to enforce the fiscal soundness,
solvency or financial provisions or requirements of the HMO Regulations against
the Borrower or any or its HMO Subsidiaries.
“HMO Regulations” shall mean all laws, rules, regulations, directives and
administrative orders applicable under Federal or state law to any HMO
Subsidiary, including Part 422 of Chapter IV of Title 42 of the Code of Federal
Regulations and Subchapter XI of Chapter 6A of Title 42 of the United Stated
Code Annotated (and any regulations, orders and directives promulgated or issued
pursuant thereto, including Part 417 of Chapter IV of Title 42 of the Code of
Federal Regulations).
“HMO Regulator” shall mean any Person charged with the administration, oversight
or enforcement of any HMO Regulation, whether primarily, secondarily or jointly.
“HMO Subsidiary” shall mean (a) any Restricted Subsidiary that is designated as
an HMO Subsidiary on Schedule 4.15, (b) any other Domestic Subsidiary that shall
become capitalized or licensed as an HMO, shall conduct HMO Business or shall
provide managed care services and (c) any other Domestic Subsidiary,
substantially all the assets of which consist of Capital Stock of a HMO
Subsidiary described in clause (a) or (b) above.
“Incremental Term Loan” shall have the meaning set forth in Section 2.23.
“Incremental Term Loan Commitment” shall mean, with respect to Persons
identified as an “Incremental Term Loan Lender” in the applicable supplement or
joinder in form and substance satisfactory to the Administrative Agent, together
with their respective successors and assigns, the commitment of such Person to
make the Incremental Term Loan hereunder pursuant to such supplement or joinder;
provided that, at any time after the funding of the Incremental Term Loan,
determination of “Required Lenders” shall include the outstanding principal
amount of the Incremental Term Loan.
“Indebtedness” of any Person shall mean, without duplication (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or


15

--------------------------------------------------------------------------------





other similar instruments, (c) all obligations of such Person in respect of the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of business; provided, that for purposes of
Section 8.1(g), trade payables overdue by more than 120 days shall be included
in this definition except to the extent that any of such trade payables are
being disputed in good faith and by appropriate measures), (d) all obligations
of such Person under any conditional sale or other title retention agreement(s)
relating to property acquired by such Person, (e) all Capital Lease Obligations
of such Person, (f) all obligations, contingent or otherwise, of such Person in
respect of letters of credit, acceptances or similar extensions of credit,
(g) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any Capital Stock of such Person,
(h) Off-Balance Sheet Liabilities, (i) the Hedge Termination Value of all
Hedging Obligations, (j) all Guarantees of such Person of the type of
Indebtedness described in clauses (a) through (i) above and (k) all Indebtedness
of a third party secured by any Lien on property owned by such Person, whether
or not such Indebtedness has been assumed by such Person. The Indebtedness of
any Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer, except to the extent
that the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Insurance Subsidiary” shall mean (a) any Restricted Subsidiary that is engaged
in the insurance business, assumes financial risk and that is regulated by the
relevant Governmental Authority and (b) any other Domestic Subsidiary,
substantially all the assets of which consist of Capital Stock of an Insurance
Subsidiary described in clause (a) above.
“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months (in each case, subject to availability);
provided, that:
(a)the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
(b)if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;
(c)any Interest Period which begins on the last Business Day of a calendar month
or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period shall end on the last Business Day of
such calendar month; and
(d)no Interest Period may extend beyond the Revolving Commitment Termination
Date.


“Interim Financial Statements” shall mean the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ending
March 31, 2015, including balance sheets and statements of income or operations,
shareholders’ equity and cash flows.
“Investments” shall mean, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) purchase or other
acquisition of any Capital Stock of another Person, (b) a loan, advance, other
evidence of indebtedness or capital contribution to, Guarantee or assumption of


16

--------------------------------------------------------------------------------





debt of, or purchase or other acquisition of any other indebtedness or equity
participation or interest in, another Person, or (c) an Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“IRS” shall mean the United States Internal Revenue Service.
“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and any Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.
“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit.
“Laws” or “Law” shall mean, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $100,000,000.
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.
“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not been reimbursed by or on behalf of
the Borrower at such time. The LC Exposure of any Lender shall be its Pro Rata
Share of the total LC Exposure at such time. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the International Standby Practices 1998, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (b) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or the like
has been appointed for such Lender or its Parent Company, or such Lender or its
Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment, or (c) a Lender or its
Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency Event 
shall not


17

--------------------------------------------------------------------------------





be deemed to have occurred solely by virtue of the ownership or acquisition of
any equity interest in or control of a Lender or a Parent Company thereof by a
Governmental Authority or an instrumentality thereof.
“Lender-Related Hedge Provider” shall mean any Person that, (a) (i) at the time
it enters into a Hedging Transaction with any Loan Party, is a Lender or an
Affiliate of a Lender or (ii) has entered into a Hedging Transaction with any
Loan Party that exists on the Closing Date, and such Person is a Lender or an
Affiliate of a Lender on the Closing Date and (b) except when the Lender-Related
Hedge Provider is SunTrust Bank and its Affiliates, has provided prior written
notice to the Administrative Agent which has been acknowledged by the Borrower
of (x) the existence of such Hedging Transaction, and (y) the methodology to be
used by such parties in determining the obligations under such Hedging
Transaction from time to time. In no event shall any Lender-Related Hedge
Provider acting in such capacity be deemed a Lender for purposes hereof to the
extent of and as to Hedging Obligations except that each reference to the term
“Lender” in Article IX and Section 11.4 shall be deemed to include such
Lender-Related Hedge Provider. In no event shall the approval of any such Person
in its capacity as Lender-Related Hedge Provider be required in connection with
the release or termination of any security interest or Lien of the
Administrative Agent. No new Hedging Transactions may be established at any time
that a Default or Event of Default exists.
“Lenders” shall mean each of the Persons identified as a “Lender” on the
signature pages hereto and each Additional Lender that joins this Agreement
pursuant to Section 2.23 and their successors and assigns and shall include,
where appropriate, the Swingline Lender.
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower or any
Subsidiary pursuant to the LC Commitment.
“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by Issuing Bank.
“Letter of Credit Fee” shall have the meaning set forth in Section 2.14(c).
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
“Loan Documents” shall mean, collectively, this Agreement, the LC Documents, the
Fee Letters, all Notices of Borrowing, all Notices of Conversion/Continuation,
all Compliance Certificates, all Issuer Documents, any promissory notes issued
hereunder and any and all other instruments, agreements, documents and writings
executed in connection with any of the foregoing.
“Loan Parties” shall mean, collectively, the Borrower and each Guarantor.
“Loans” shall mean all Revolving Loans, Swingline Loans and Incremental Term
Loans (if any) in the aggregate or any of them, as the context shall require.
“Master Agreement” shall have the meaning set forth in the definition of
“Hedging Transaction.”


18

--------------------------------------------------------------------------------





“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(a) the business, results of operations, financial condition, assets,
liabilities or prospects of the Borrower and its Restricted Subsidiaries taken
as a whole, (b) the ability of the Loan Parties to perform any of their
respective obligations under the Loan Documents, (c) the rights and remedies of
the Administrative Agent, the Issuing Bank, Swingline Lender, and the Lenders
under any of the Loan Documents or (d) the legality, validity or enforceability
of any of the Loan Documents.
“Material Contract” means any Contractual Obligation of the Borrower or any
Restricted Subsidiary if the revenues of the Borrower and its Restricted
Subsidiaries attributable to such Contractual Obligation exceed five percent
(5%) of the total revenues of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 5.1(a) or (b).
“Material Domestic Subsidiary” shall mean any Domestic Subsidiary of the
Borrower (other than an HMO Subsidiary or Insurance Subsidiary) which, as of the
end of the most recent fiscal quarter for which the Borrower has delivered
financial statements pursuant to Section 5.1(a) or (b) (the “Test Date”), has
(a) revenues in excess of 1.0% of the Borrower’s consolidated revenues for the
twelve month period preceding the Test Date or (b) total assets in excess of
2.0% of Consolidated Total Assets as of the Test Date; provided, that if at any
time all Domestic Subsidiaries (other than an HMO Subsidiary or Insurance
Subsidiary) that are not Guarantors account in the aggregate for greater than
(i) ten percent (10%) of the Borrower’s consolidated revenues for the twelve
month period preceding any Test Date or (ii) ten percent (10%) of Consolidated
Total Assets as of any Test Date, then the Borrower shall cause one or more of
such Domestic Subsidiaries to become Guarantors pursuant to Section 5.10 such
that immediately thereafter the remaining Domestic Subsidiaries (other than an
HMO Subsidiary or Insurance Subsidiary) that are not Guarantors shall not exceed
either threshold set forth in clause (i) or (ii) of this proviso.
Notwithstanding the foregoing, Molina Healthcare Data Center, Inc., a New Mexico
corporation (“Data Center”), shall not be a Material Domestic Subsidiary so long
as Data Center has any amounts subject to tax recapture as a result of its
participation in the U.S. federal government’s New Market Tax Credit Program.
“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Restricted Subsidiaries, individually or in an aggregate committed or
outstanding principal amount exceeding $50,000,000. For purposes of determining
the amount of attributed Indebtedness from Hedging Obligations, the “principal
amount” of any Hedging Obligations at any time shall be the Net Mark-to-Market
Exposure of such Hedging Obligations.
“Material License” shall mean (i) as to any Person, any license, permit
authorization or consent from a Governmental Authority or other Person and any
registration, notice of filing with a Governmental Authority or other Person
which if not obtained, held or made would have a Material Adverse Effect, and
(ii) as to any other Person who is a party to this Agreement or any of the other
Loan Documents, any license, permit, authorization or consent from a
Governmental Authority or other Person and any registration, notice or filing
with a Governmental Authority or other Person that is necessary for the
execution or performance by such party, or the validity or enforceability
against such party, of this Agreement or such other Loan Document.
“Medicaid” shall mean that means-tested entitlement program under Title XIX of
the Social Security Act, which provides Federal grants to States for medical
assistance based on specific eligibility


19

--------------------------------------------------------------------------------





criteria, as set forth at Section 1396, et seq. of Title 42 of the United States
Code, as amended, and any statute succeeding thereto.
“Medicaid Regulations” shall mean (a) all Federal statutes (whether set forth in
Title XIX of the Social Security Act or elsewhere) affecting the medical
assistance program established by Title XIX of the Social Security Act and any
statues succeeding thereto, (b) all applicable provisions of all Federal rules,
regulations, manuals and orders of all Governmental Authorities promulgated
pursuant to or in connection with the statues described in clause (a) above and
all Federal administrative, reimbursement and other guidelines of all
Governmental Authorities having the force of law promulgated pursuant to or in
connection with the statues described in clause (a) above, (c) all state
statutes and plans for medical assistance enacted in connection with the
statutes and provisions described in clauses (a) and (b) above, and (d) all
applicable provisions of all rules, regulations, manuals and orders of all
Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (c) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (b) above, in each case as may be amended, supplemented or
otherwise modified from time to time.
“Medical Reimbursement Programs” shall mean, collectively, the Medicare,
Medicaid and TRICARE programs and any other health care program operated by or
financed in whole or in part by any foreign or domestic Federal, state or local
government and any other non-government funded thirty-party payor programs to
which the Borrower or any Subsidiary is subject.
“Medicare” shall mean that government-sponsored entitlement program under Title
XVIII of the Social Security Act, which provides for a health insurance system
for eligible elderly and disabled individuals, as set forth at Section 1395, et
seq. of Title 42 of the United States Code, as amended, and any statute
succeeding thereto.
“Medicare Regulations” shall mean, collectively, (a) all Federal statues
(whether set forth in Title XVIII of the Social Security Act or elsewhere)
affecting the health insurance program for the aged and disabled established by
Title XVIII of the Social Security Act and any statues succeeding thereto and
(b) all applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including CMS, the OIG, HHS or any person
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing having the force of law, as each may be
amended, supplemented or otherwise modified from time to time.
“Molina Family” means, collectively, (a) Joseph M. Molina, Mary Martha
Bernadett, John C. Molina, Janet M. Watt or Josephine Molina, (b) the spouse and
lineal descendants and spouses of lineal descendants of any Person named in
clause (a), (c) the estates and legal representatives of any Person named in
clauses (a) or (b), and/or (d) trusts established for the benefit of any Person
named in clauses (a) or (b) and controlled by any Person named in clauses (a) or
(b).
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor to the
ratings agency business thereof.
“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA to which the Borrower makes or is obligated to
make contributions or with respect to which Borrower has any liability
(including on account of an ERISA Affiliate).


20

--------------------------------------------------------------------------------





“NAIC” shall mean the National Association of Insurance Commissioners.
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
“Non-Recourse Debt” shall mean, Indebtedness: (a) as to which neither the
Borrower nor any of its Restricted Subsidiaries (i) provides credit support of
any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness), (ii) is directly or indirectly liable as a guarantor
or otherwise, or (iii) constitutes the lender; and (b) as to which the lenders
have been notified in writing that they will not have any recourse to the stock
or assets of the Borrower or any of its Restricted Subsidiaries, in each case
other than with respect to the pledge of Capital Stock of any obligor securing
such Indebtedness.
“Note” shall have the meaning set forth in Section 2.10(b).
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).
“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.
“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.
“Obligations” shall mean, collectively, (a) all amounts owing by the Loan
Parties to the Administrative Agent, the Issuing Bank, any Lender (including the
Swingline Lender) or the Arrangers pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party to any Lender-Related Hedge Provider permitted by Section 7.10,
and (c) all Bank Product Obligations, together with all renewals, extensions,
modifications or refinancings of any of the foregoing; provided, that
“Obligations” of a Guarantor shall exclude any Excluded Swap Obligations of such
Guarantor.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


21

--------------------------------------------------------------------------------





“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions, including (x) the sale and leaseback of the Molina
Center located in Long Beach California, and the Ohio health plan office
building located in Columbus, Ohio and (y) any other sale and leaseback
transactions, whether or not such transactions create a liability on the balance
sheet of such Person, (iii) any Synthetic Lease Obligation or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
“OIG” shall mean the Office of Inspector General of HHS and any successor
thereof.
“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.
“Participant” shall have the meaning set forth in Section 11.4(d).
“Participant Register” shall have the meaning set forth in Section 11.4(e).
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.


22

--------------------------------------------------------------------------------





“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Permitted Acquisition” shall mean an Investment consisting of an Acquisition by
the Borrower or any Restricted Subsidiary, provided that (a) no Default or Event
of Default shall have occurred and be continuing or would result from such
Acquisition, (b) the property acquired (or the property of the Person acquired)
in such Acquisition is used or useful in the same or a similar line of business
as the Borrower and its Restricted Subsidiaries were engaged in on the Closing
Date (or any reasonable extensions or expansions thereof), (c) in the case of an
Acquisition of the Capital Stock of another Person, the board of directors (or
other comparable governing body) of such other Person shall have duly approved
such Acquisition, (d) if the consideration for such Acquisition exceeds 10.0% of
Consolidated Total Assets immediately prior to giving effect to such
Acquisition, the Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that after giving effect to such
Acquisition on a Pro Forma Basis, the Loan Parties would be in compliance with
the financial covenants set forth in Article VI recomputed as of the end of the
period of the four Fiscal Quarters most recently ended for which the Borrower
has delivered financial statements pursuant to Section 5.1(a) or (b), (e) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) and (f) if such
transaction involves the purchase of an interest in a partnership between any
Loan Party as a general partner and entities unaffiliated with the Borrower as
the other partners, such transaction shall be effected by having such equity
interest acquired by a corporate holding company directly or indirectly
wholly‑owned by such Loan Party newly formed for the sole purpose of effecting
such transaction.
“Permitted Encumbrances” shall mean:
(a)Liens imposed by Law for taxes not yet due or which are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves are being maintained in accordance with GAAP;
(b)statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen
and other Liens imposed by Law in the ordinary course of business for amounts
not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;
(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
Laws or regulations;
(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)judgment and attachment liens not giving rise to a Default or an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;
(f)customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial


23

--------------------------------------------------------------------------------





institutions where Borrower or any of its Restricted Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business; and
(g)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by Law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Restricted Subsidiaries taken as a whole;
(h)provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” shall mean:
(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;
(b)commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;
(c)certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the Laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
(d)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)mutual funds investing solely in any one or more of the Permitted Investments
described in clauses (a) through (d) above;
(f)investments by an HMO Subsidiary or Insurance Subsidiary in all cases of the
types and in the amounts (i) that qualify as “Admitted Assets” (or the
substantive equivalent thereof under the laws of the relevant jurisdiction) as
determined by such HMO Subsidiary or Insurance Subsidiary’s Primary Regulator,
(ii) in the case of jurisdictions outside the United States, assets that are
permissible investments for such HMO Subsidiary or Insurance Subsidiary pursuant
to the regulatory regime administrated by the Primary Regulator and (iii) that
at the time such investment was made qualified as “Admitted Assets” (or the
substantive equivalent thereof under the laws of the relevant jurisdiction) as
determined by such HMO Subsidiary or Insurance Subsidiary’s Primary Regulator at
such time, but no longer qualify as “Admitted Assets” (or the substantive
equivalent thereof under the laws of the relevant jurisdiction), provided that
the aggregate value of Investments permitted to be outstanding at any one time
in reliance on this clause (iii) shall not exceed an amount equal to 10% of the
aggregate total fair market value of all “Admitted Assets” (or the substantive
equivalent thereof under the laws of the relevant jurisdiction) as determined by
such HMO Subsidiary or Insurance Subsidiary’s Primary Regulator, in each case


24

--------------------------------------------------------------------------------





measured as of the most recently completed fiscal quarter for which financial
statements prepared in accordance with statutory accounting standards are
available; and
(g)investments made in accordance with the Borrower’s Investment Policy dated as
of September 2, 2014, which has been disclosed to the Agent.
“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Restricted Subsidiary evidenced by the Subordinated Debt Documents or otherwise
on terms and (including without limitation subordination provisions) acceptable
to the Administrative Agent and the Required Lenders.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Primary Regulator” shall mean the state regulator having primary jurisdiction
over the relevant HMO Subsidiary or Insurance Subsidiary.
“Pro Forma Basis” shall mean, for purposes of calculating compliance with
respect to any Asset Sale, Recovery Event, Acquisition, Restricted Payment or
incurrence of Indebtedness, or any other transaction subject to calculation on a
“Pro Forma Basis” as indicated herein, that such transaction shall be deemed to
have occurred as of the first day of the period of four Fiscal Quarters most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 5.1(a) or (b). For purposes of any such calculation in
respect of any Acquisition, (a) any Indebtedness incurred or assumed in
connection with such transaction that is not retired in connection with such
transaction (i) shall be deemed to have been incurred as of the first day of the
applicable period and (ii) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination, (b)
income statement items (whether positive or negative) and Capital Expenditures
attributable to the Person or property acquired shall be included beginning as
of the first day of the applicable period and (c) no adjustments for unrealized
synergies shall be included.
“Pro Forma Compliance Certificate” shall mean a certificate of a Responsible
Officer of the Borrower containing reasonably detailed calculations of the
financial covenants set forth in Article VI recomputed as of the end of the
period of the four fiscal quarters most recently ended for which the Borrower
has delivered financial statements pursuant to Section 5.1(a) or (b) after
giving effect to the applicable transaction on a Pro Forma Basis.
“Pro Rata Share” shall mean (a) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of such Commitments of all Lenders (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders)
and (b) with respect to all Commitments of any Lender at any time, the numerator
of which shall be the sum of such Lender’s Revolving Commitment (or if such
Revolving


25

--------------------------------------------------------------------------------





Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure) and the denominator
of which shall be the sum of all Lenders’ Revolving Commitments (or if such
Revolving Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders
funded under such Commitments).
“Qualified Cash” shall mean cash or Permitted Investments of the Borrower, other
than Specified Cash, (a) in excess of $50,000,000, (b) that does not appear (or
would not be required to appear) as “restricted” on a consolidated balance sheet
of the Borrower and (c) that is not subject to a Lien (other than Liens of the
type described in Sections 7.2(a) and (i)).
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Loan Party as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank as applicable.
“Recovery Event” shall mean any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Restricted Subsidiary.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.


26

--------------------------------------------------------------------------------





“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the Revolving
Credit Exposure; provided that to the extent that any Lender is a Defaulting
Lender, such Defaulting Lender and all of its Revolving Commitments and
Revolving Credit Exposure shall be excluded for purposes of determining Required
Lenders.
“Responsible Officer” shall mean, with respect to any Person, any of the
president, the chief executive officer, the chief operating officer, the chief
financial officer, the chief accounting officer, the chief legal officer, the
treasurer or a vice president of such Person or such other representative of
such Person as may be designated in writing by any one of the foregoing with the
consent of the Administrative Agent; and, with respect to the financial
covenants only, the chief financial officer, the chief accounting officer or the
treasurer of such Person.
“Restricted Investment” shall mean any Investment other than an Investment
permitted under Section 7.4.
“Restricted Payment” shall mean (a) any dividend or other distribution (whether
in cash, securities or other property) with respect to any Capital Stock of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Capital Stock or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Person thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment, (b) any payment on, or with respect to, the purchase,
redemption, defeasance, acquisition or retirement for value of any Permitted
Subordinated Debt (excluding any intercompany Indebtedness between or among the
Borrower or any of its Restricted Subsidiaries), other than a payment of
interest or principal to the extent permitted under Section 7.13 and (c) any
Restricted Investment.
“Restricted Subsidiary” shall mean any Subsidiary that is not an Unrestricted
Subsidiary.
“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.
“Revolving Commitment Termination Date” shall mean the earliest of (i) January
31, 2022, (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.8 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.


27

--------------------------------------------------------------------------------





“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.
“S&P” shall mean Standard & Poor’s Ratings Service, or any successor to the
ratings agency business thereof.
“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom or any other applicable governmental authority.
“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Social Security Act” shall mean the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time. References of section of the Social
Security Act shall be construed to refer to any successor sections.
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; (d)
such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital; (e) such Person is able to pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business and (f) such Person does not
intend, in any transaction, to hinder, delay or defraud either present or future
creditors or any other person to which such Person is or will become, through
such transaction, indebted. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.
“Specified Cash” shall mean cash and Permitted Investments of the Borrower that
are the net cash proceeds of Indebtedness permitted to be incurred under Section
7.1, that are (a) subject to customary escrow arrangements between the Borrower
and the holders of such Indebtedness prior to the use of such net cash proceeds
and (b) to be used to (i) refinance existing Indebtedness, (ii) finance the
Permitted Acquisition of divested lives from the Aetna/Humana merger or (iii)
finance any other Permitted Acquisition


28

--------------------------------------------------------------------------------





that has been identified in writing to the Administrative Agent with a closing
date that is not later than the date that is 365 days after the incurrence of
Indebtedness to be used to finance such Permitted Acquisition.
“Specified Loan Party” shall mean each Loan Party that is, at the time on which
the relevant Guarantee or grant of the relevant security interest under the Loan
Documents by such Loan Party becomes effective with respect to a Swap
Obligation, a corporation, partnership, proprietorship, organization, trust or
other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 10.8.
“Subordinated Debt Documents” shall mean all indentures, agreements, notes,
guaranties and other material agreements governing or evidencing any Permitted
Subordinated Debt and all other material documents relating thereto.
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power, or in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise indicated, all references to
“Subsidiary” hereunder shall mean a Subsidiary of the Borrower.
“SunTrust” shall mean SunTrust Bank and its successors.
“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $15,000,000.
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
“Swingline Lender” shall mean SunTrust Bank in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.


29

--------------------------------------------------------------------------------





“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, or penalties applicable thereto.
“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.
“TRICARE” shall mean the United States Department of Defense health care
programs for active duty military, active duty service families, retirees and
their families and other beneficiaries, including TRICARE Prime and TRICARE
Standard, and any successor or predecessor thereof.
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR or the Base Rate.
“United States” or “U.S.” shall mean the United States of America.
“Unrestricted Subsidiary” shall mean (a) any Subsidiary that is designated by
the Borrower as an Unrestricted Subsidiary pursuant to a resolution of the board
of directors (or other comparable governing body) of the Borrower and (b) any
Subsidiary of an Unrestricted Subsidiary, but in each case, only to the extent
that such Subsidiary:
(i)     has no Indebtedness other than Non-Recourse Debt;
(ii)    except as permitted by Section 7.7, is not party to any agreement,
contract, arrangement or understanding with the Borrower or any Restricted
Subsidiary unless the terms of any such agreement, contract, arrangement or
understanding are not less favorable in any material respect to the Borrower or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of the Borrower;
(iii)    is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation to (x) subscribe
for additional Capital Stock or (y) maintain or preserve such Person’s financial
condition or cause such Person to achieve any specified levels of operating
results; and
(iv)    has not Guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Borrower or any of its Restricted
Subsidiaries.
Any Subsidiary of a Subsidiary of the Borrower designated by the board of
directors of the Borrower as an Unrestricted Subsidiary shall also be an
Unrestricted Subsidiary.
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.


30

--------------------------------------------------------------------------------





“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(g).
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.2.    Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”) or by Class and
Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be classified and
referred to by Class (e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar
Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar Borrowing”).

Section 1.3.    Accounting Terms and Determination.
(a)    Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP as in effect from time to time, applied on a
basis consistent with the most recent audited consolidated financial statement
of the Borrower delivered pursuant to Section 5.1(a); provided, that if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VI for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.
(b)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification Section
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Loan Party or any
Subsidiary of any Loan Party at "fair value", as defined therein. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.
(c)    Notwithstanding the above, the parties hereto acknowledge and agree that
all calculations of the financial covenants in Article VI (including for
purposes of determining the Applicable Rate and any transaction that by the
terms of this Agreement requires that any financial covenant contained in
Article VI be calculated on a Pro Forma Basis) shall be made on a Pro Forma


31

--------------------------------------------------------------------------------





Basis with respect to any Asset Sale, Recovery Event, an increase in the
Revolving Commitments and/or establishment of an Incremental Term Loan, or
Acquisition occurring during such period.

Section 1.4.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

Section 1.5.    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.6.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1.    General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing Bank may
issue Letters of Credit in accordance with Section 2.22, (iii) the Swingline
Lender may make Swingline Loans in accordance with Section 2.4 and (iv) each
Lender agrees to purchase a participation interest in the Letters of Credit and
the Swingline Loans pursuant to the terms and conditions hereof; provided, that
in no event shall the aggregate principal amount of all outstanding Revolving
Loans, Swingline Loans and outstanding LC Exposure exceed the Aggregate
Revolving Commitments in effect from time to time.

Section 2.2.    Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Revolving Commitments, to the Borrower,
from time to time during the Availability Period, in an aggregate principal




32

--------------------------------------------------------------------------------





amount outstanding at any time that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment or (b)
the aggregate Revolving Credit Exposures of all Lenders exceeding the Aggregate
Revolving Commitments. During the Availability Period, the Borrower shall be
entitled to borrow, prepay and reborrow Revolving Loans in accordance with the
terms and conditions of this Agreement; provided, that the Borrower may not
borrow or reborrow should there exist a Default or Event of Default.

Section 2.3.    Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3 (a
“Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. on the requested date
of each Base Rate Borrowing and (y) prior to 11:00 a.m. three (3) Business Days
prior to the requested date of each Eurodollar Borrowing. Each Notice of
Revolving Borrowing shall be irrevocable and shall specify: (i) the aggregate
principal amount of such Borrowing, (ii) the date of such Borrowing (which shall
be a Business Day), (iii) the Type of such Revolving Loan comprising such
Borrowing and (iv) in the case of a Eurodollar Borrowing, the duration of the
initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period). Each Revolving Borrowing shall consist of Base
Rate Loans or Eurodollar Loans or a combination thereof, as the Borrower may
request. The aggregate principal amount of each Eurodollar Borrowing shall be
not less than $5,000,000 or a larger multiple of $1,000,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $1,000,000
or a larger multiple of $100,000; provided, that Base Rate Loans made pursuant
to Section 2.4 or Section 2.22(d) may be made in lesser amounts as provided
therein. At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed six. Promptly following the receipt of a Notice of Revolving
Borrowing in accordance herewith, the Administrative Agent shall advise each
Lender of the details thereof and the amount of such Lender’s Revolving Loan to
be made as part of the requested Revolving Borrowing.

Section 2.4.    Swingline Commitment.


(a)Subject to the terms and conditions set forth herein, the Swingline Lender
may, in its sole discretion, make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitments and the aggregate Revolving Credit Exposures of all Lenders;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. The Borrower shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.


(b)The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. The aggregate principal amount of each Swingline Loan shall
not be less than $100,000 or a larger multiple of $50,000, or such other minimum
amounts agreed to by the Swingline Lender and the Borrower. The Swingline Lender
will make the proceeds of each Swingline Loan available to the Borrower in
Dollars in immediately available funds at the account specified by the Borrower
in the applicable Notice of Swingline Borrowing not later than 1:00 p.m. on the
requested date of such Swingline Loan.




33

--------------------------------------------------------------------------------







(c)The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.6, and such proceeds will be used solely for the repayment of such
Swingline Loan.


(d)If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the Swingline Lender) shall
purchase an undivided participating interest in such Swingline Loan in an amount
equal to its Pro Rata Share thereof on the date that such Base Rate Borrowing
should have occurred. On the date of such required purchase, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participating interest to the Administrative Agent for the account of the
Swingline Lender.


(e)Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.4(c)
or to purchase the participating interests pursuant to Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by any Loan Party, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.



Section 2.5.    Reserved.

Section 2.6.    Funding of Borrowings.
(a)Each Lender will make available each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 2:00 p.m. to the Administrative Agent at the Payment Office; provided,
that the Swingline Loans will be made as




34

--------------------------------------------------------------------------------





set forth in Section 2.4. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts that it receives, in
like funds by the close of business on such proposed date, to an account
maintained by the Borrower with the Administrative Agent or at the Borrower’s
option, by effecting a wire transfer of such amounts to an account designated by
the Borrower to the Administrative Agent.


(b)Unless the Administrative Agent shall have been notified by any Lender prior
to 1:00 p.m. on the date of a Borrowing in which such Lender is to participate
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date,
and the Administrative Agent, in reliance on such assumption, may make available
to the Borrower on such date a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
on the date of such Borrowing, the Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest at the Federal Funds Rate until the second Business Day after such
demand and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent
together with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.


(c)All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.



Section 2.7.    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing. Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, all as provided
in this Section 2.7. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(b)    To make an election pursuant to this Section 2.7, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing that is to be converted or continued, as
the case may be, substantially in the form of Exhibit 2.7 attached hereto (a
“Notice of Conversion/Continuation”) (x) prior to 10:00 a.m. one (1) Business
Day prior to the requested date of a conversion into a Base Rate Borrowing and
(y) prior to 11:00 a.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the




35

--------------------------------------------------------------------------------





election made pursuant to such Notice of Conversion/Continuation, which shall be
a Business Day; (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
(c)    If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
(d)    Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.8.    Optional Reduction and Termination of Commitments.
(a)    Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.
(b)    Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender, (ii)
any partial reduction pursuant to this Section 2.8 shall be in an amount of at
least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitments to an amount less than the aggregate outstanding Revolving Credit
Exposure of all Lenders. Any such reduction in the Aggregate Revolving
Commitments below the principal amount of the Swingline Commitment and the LC
Commitment shall result in a dollar-for-dollar reduction in the Swingline
Commitment and the LC Commitment.

Section 2.9.    Repayment of Loans.
The outstanding principal amount of all Revolving Loans and Swingline Loans
shall be due and payable (together with accrued and unpaid interest thereon) on
the Revolving Commitment Termination Date.




36

--------------------------------------------------------------------------------






Section 2.10.    Evidence of Indebtedness.


(a)Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment of each Lender,
(ii) the amount of each Loan made hereunder by each Lender, the Class and Type
thereof and, in the case of each Eurodollar Loan, the Interest Period applicable
thereto, (iii) the date of each continuation thereof pursuant to Section 2.7,
(iv) the date of each conversion of all or a portion thereof to another Type
pursuant to Section 2.7, (v) the date and amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of such Loans and (vi) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of
the Loans and each Lender’s Pro Rata Share thereof. The entries made in such
records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.


(b)This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrower agrees
that it will prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender in the form of Exhibit 2.10 (a “Note”).
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).



Section 2.11.    Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than
three (3) Business Days prior to any such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, 11:00 a.m. not less than one Business Day
prior to the date of such prepayment, and (iii) in the case of Swingline
Borrowings, 11:00 a.m. on the date of such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment. If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.13(d); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.19. Each partial prepayment of any Loan (other than a Swingline Loan)
shall be in an amount that would be permitted in the case of an advance of a
Revolving Borrowing of the same Type pursuant to Section 2.3 or in the case of a
Swingline Loan pursuant to Section 2.4. Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing.




37

--------------------------------------------------------------------------------






Section 2.12.    Mandatory Prepayments    . If at any time the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitments, as reduced
pursuant to Section 2.8 or otherwise, the Borrower shall immediately repay
Swingline Loans and Revolving Loans in an amount equal to such excess, together
with all accrued and unpaid interest on such excess amount and any amounts due
under Section 2.19. Each prepayment shall be applied first to the Swingline
Loans to the full extent thereof, second to the Base Rate Loans to the full
extent thereof, and finally to Eurodollar Loans to the full extent thereof. If
after giving effect to prepayment of all Swingline Loans and Revolving Loans,
the Revolving Credit Exposure of all Lenders exceeds the Aggregate Revolving
Commitments, the Borrower shall Cash Collateralize its reimbursement obligations
with respect to all Letters of Credit in an amount equal to such excess plus any
accrued and unpaid fees thereon.

Section 2.13.    Interest on Loans.


(a)The Borrower shall pay interest on (i) each Base Rate Loan at the Base Rate
plus the Applicable Margin in effect from time to time and (ii) each Eurodollar
Loan at the Adjusted LIBOR for the applicable Interest Period in effect for such
Loan plus the Applicable Margin in effect from time to time.


(b)The Borrower shall pay interest on each Swingline Loan at the Base Rate plus
the Applicable Margin in effect from time to time.


(i)Notwithstanding clauses (a) and (b) above, if an Event of Default has
occurred and is continuing, at the option of the Required Lenders, or
automatically in the case of an Event of Default under Sections 8.1(a), (h) or
(i), the Borrower shall pay interest (“Default Interest”) with respect to all
Eurodollar Loans at the rate per annum equal to two percent (2.00%) above the
otherwise applicable interest rate for such Eurodollar Loans for the
then-current Interest Period until the last day of such Interest Period, and
thereafter, and with respect to all Base Rate Loans and all other Obligations
hereunder (other than Loans), at the rate per annum equal to two percent (2.00%)
above the otherwise applicable interest rate for Base Rate Loans.


(ii)Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Commitment Termination Date.
Interest on all outstanding Eurodollar Loans shall be payable on the last day of
each Interest Period applicable thereto, and, in the case of any Eurodollar
Loans having an Interest Period in excess of three months, on each day which
occurs every three months after the initial date of such Interest Period, and on
the Revolving Commitment Termination Date. Interest on any Loan which is
converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof. All Default Interest shall
be payable on demand.


(iii)The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.






38

--------------------------------------------------------------------------------






Section 2.14.    Fees.
(a)    The Borrower shall pay to the Administrative Agent for its own account
fees in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.
(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee (the “Commitment Fee”), which shall accrue at the
Applicable Margin on the daily amount of the unused Revolving Commitment of such
Lender during the Availability Period. For purposes of computing the Commitment
Fee with respect to the Revolving Commitments, the Revolving Commitment of each
Lender shall be deemed used to the extent of the outstanding Revolving Loans and
LC Exposure, but not Swingline Exposure, of such Lender.
(c)    The Borrower agrees to pay (i) to the Administrative Agent, for the
account of each Lender, a letter of credit fee with respect to its participation
in each Letter of Credit (the “Letter of Credit Fee”), which shall accrue at a
rate per annum equal to the Applicable Margin then in effect on the average
daily amount of such Lender’s LC Exposure attributable to such Letter of Credit
during the period from and including the date of issuance of such Letter of
Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (such Letter of Credit Fee shall continue to accrue on any LC
Exposure that remains outstanding after the Revolving Commitment Termination
Date) and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate set forth in the Fee Letters on the average daily
amount of the LC Exposure during the Availability Period (or until the date that
such Letter of Credit is irrevocably cancelled, whichever is later), as well as
the Issuing Bank’s standard fees with respect to issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Notwithstanding the foregoing, if the Default Interest has been imposed pursuant
to Section 2.13(c), the rate per annum used to calculate the letter of credit
fee pursuant to clause (i) above shall automatically be increased by two percent
(2.00%).
(d)    The Borrower shall pay on the Closing Date to the Administrative Agent
and its affiliates all fees in the Fee Letters that are due and payable on the
Closing Date. The Borrower shall pay on the Closing Date to the Lenders all
upfront fees previously agreed in writing.
(e)    Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on the first such date to occur after the Closing Date and
on the Revolving Commitment Termination Date (and if later, the date the Loans
and LC Exposure shall be repaid in their entirety); provided further, that any
such fees accruing after the Revolving Commitment Termination Date shall be
payable on demand.
(f)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
Commitment Fees during such period pursuant to Section 2.14(b) or Letter of
Credit Fees accruing during such period pursuant to Section 2.14(c) (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees), provided that (a) to the extent that a portion of the LC Exposure
of such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant
to Section 2.26, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Commitments and (b) to the extent any portion of such LC Exposure cannot




39

--------------------------------------------------------------------------------





be so reallocated, such fees will instead accrue for the benefit of and be
payable to the Issuing Bank. The pro rata payment provisions of Section 2.21
shall automatically be deemed adjusted to reflect the provisions of this
subsection (f).

Section 2.15.    Computation of Interest and Fees.
All computations of interest and fees hereunder shall be computed on the basis
of a year of 360 days and paid for the actual number of days elapsed (including
the first day but excluding the last day). Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be made in good
faith and, except for manifest error, shall be final, conclusive and binding for
all purposes.

Section 2.16.    Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
(a)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower absent manifest error) that, by
reason of circumstances affecting the relevant interbank market, adequate means
do not exist for ascertaining the Adjusted LIBOR for such Interest Period, or
(b)    the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBOR does not adequately and fairly reflect the cost
to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (B) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Borrowing for which a Notice of Revolving Borrowing
or Notice of Conversion/Continuation has previously been given that it elects
not to borrow on such date, then such Revolving Borrowing shall be made as a
Base Rate Borrowing.

Section 2.17.    Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing, such Lender’s Revolving Loan shall be made as a Base
Rate Loan as part of the same Revolving Borrowing and, with respect to
Eurodollar Loans, for the same Interest Period, and if the affected Eurodollar
Loan is then outstanding, such Loan shall be converted to a Base Rate Loan
immediately, and, in the case of a Loan that is a Eurodollar Loan, either (i) on
the last day of the then current Interest Period applicable to such Eurodollar
Loan if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date. Notwithstanding the
foregoing, the affected Lender shall, prior to giving such




40

--------------------------------------------------------------------------------





notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.




41

--------------------------------------------------------------------------------






Section 2.18.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement that is not otherwise
included in the determination of the Adjusted LIBOR hereunder against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBOR)
or the Issuing Bank;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition, cost or expense affecting this Agreement or any
Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein;
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or of
maintaining its obligation to make any such Loan or to increase the cost to such
Lender or the Issuing Bank of participating in or issuing any Letter of Credit
(or of maintaining its obligation to participate in any Letter of Credit) or to
reduce the amount received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or any other amount), then the
Borrower shall promptly pay, upon written notice from and demand by such Lender
on the Borrower (with a copy of such notice and demand to the Administrative
Agent), to the Administrative Agent for the account of such Lender, within five
(5) Business Days after the date of such notice and demand, additional amount or
amounts sufficient to compensate such Lender or the Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank shall have determined that on or after
the date of this Agreement any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or Issuing Bank) as a consequence of its obligations hereunder or
under or in respect of any Letter of Credit to a level below that which such
Lender, the Issuing Bank or the Parent Company of such Lender or Issuing Bank
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of the Parent Company of
such Lender or Issuing Bank with respect to capital adequacy or liquidity) then,
from time to time, within five (5) Business Days after receipt by the Borrower
of written demand by such Lender (with a copy thereof to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender, the Issuing Bank or the Parent Company of such Lender or
the Issuing Bank for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or the Issuing Bank, as the case may be, specified in
paragraph (a) or (b) of this Section 2.18 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive,




42

--------------------------------------------------------------------------------





absent manifest error. The Borrower shall pay any such Lender or the Issuing
Bank, as the case may be, such amount or amounts within five (5) Business Days
after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.

Section 2.19.    Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBOR applicable to such Eurodollar Loan for
the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBOR were set on the date such Eurodollar Loan was prepaid or converted or the
date on which the Borrower failed to borrow, convert or continue such Eurodollar
Loan. A certificate as to any additional amount payable under this Section 2.19
submitted to the Borrower by any Lender (with a copy to the Administrative
Agent) shall be conclusive, absent manifest error.

Section 2.20.    Taxes.
(a)    For purposes of this Section 2.20, the term “Lender” includes any Issuing
Bank and the term “applicable Law” includes FATCA.
(b)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Law. If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after making such
deduction or withholding (including such deductions and withholdings applicable
to additional sums payable under this Section 2.20) the applicable Recipient
shall receive an amount equal to the sum it would have received had no such
deduction or withholding been made.
(c)    In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(d)    The Loan Parties shall jointly and severally indemnify each Recipient,
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including




43

--------------------------------------------------------------------------------





Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.20) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)    Each Lender shall severally indemnify the Administrative Agent, within
ten (10) Business Days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.4(e) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).
(f)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.20(f), such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(g)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.




44

--------------------------------------------------------------------------------





(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI,
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.20-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.20-2 or
Exhibit 2.20-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.20-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies




45

--------------------------------------------------------------------------------





as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    If any Recipient determines, in its sole discretion, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.20 (including by the payment of additional amounts pursuant to this
Section 2.20), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.




46

--------------------------------------------------------------------------------








Section 2.21.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.18, 2.19 or 2.20, or otherwise) prior to
12:00 noon on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.18,
2.19 and 2.20 and 11.3 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be
applied: first, to Administrative Agent’s fees and reimbursable expenses then
due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to the payment of principal of the
Loans and unreimbursed LC Disbursements then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure and accrued interest and fees thereon
than the proportion received by any other Lender with respect to its Revolving
Credit Exposure, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Credit
Exposure of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Credit Exposure; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Exposure
to any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing




47

--------------------------------------------------------------------------------





and agrees, to the extent it may effectively do so under applicable Law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)    Notwithstanding anything herein to the contrary, any amount paid by the
Borrower for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, reimbursement of LC Disbursements,
indemnity payments or other amounts) will be retained by the Administrative
Agent in a segregated non-interest bearing account until the Revolving
Commitment Termination Date at which time the funds in such account will be
applied by the Administrative Agent, to the fullest extent permitted by Law, in
the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement, second
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank and the Swingline Lender under this Agreement, third to the payment of
interest due and payable to the Lenders hereunder that are not Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, fourth to the payment of fees then due and payable to
the Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such fees then due and payable to them, fifth to
pay principal and unreimbursed LC Disbursements then due and payable to the
Lenders hereunder that are not Defaulting Lenders, ratably in accordance with
the amounts thereof then due and payable to them, sixth to the ratable payment
of other amounts then due and payable to the Lenders hereunder that are not
Defaulting Lenders, and seventh to pay amounts owing under this Agreement to
such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.

Section 2.22.    Letters of Credit.
(a)    During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.22(d) and 2.22(e), may, in
its sole discretion, issue, at the request of the Borrower, Letters of Credit
for the account of the Borrower or any Subsidiary on the terms and conditions
hereinafter set forth; provided, that (i) each Letter of Credit shall expire on
the earlier of (A) the date one year after the date of issuance of such Letter
of Credit (or in the case of any renewal or extension thereof, one year after
such renewal or extension) and (B) the date that is twelve months after the
Revolving Commitment Termination Date; (ii) each Letter of Credit shall be in a
stated amount of at least $25,000; and (iii) the Borrower may not request any
Letter of Credit, if, after giving effect to such issuance (A) the aggregate LC
Exposure would




48

--------------------------------------------------------------------------------





exceed the LC Commitment, (B) the aggregate Revolving Credit Exposure of all
Lenders would exceed the Aggregate Revolving Commitments or (C) the Revolving
Credit Exposure of each Lender would exceed its Revolving Commitment. Each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Bank without recourse a participation in each Letter
of Credit equal to such Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit on the date of issuance with
respect to all other Letters of Credit. Each issuance of a Letter of Credit
shall be deemed to utilize the Revolving Commitment of each Lender by an amount
equal to the amount of such participation.
(b)    To request the issuance of a Letter of Credit (or any amendment, renewal
or extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice (which may
be in the form of a duly completed Letter of Credit Application) at least three
(3) Business Days prior to the requested date of such issuance specifying the
date (which shall be a Business Day) such Letter of Credit is to be issued (or
amended, extended or renewed, as the case may be), the expiration date of such
Letter of Credit, the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any Issuer Documents as the Issuing
Bank shall require; provided, that in the event of any conflict between such
applications, agreements or instruments and this Agreement, the terms of this
Agreement shall control.
(c)    At least two (2) Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before 5:00 p.m. the Business Day immediately preceding the date the
Issuing Bank is to issue the requested Letter of Credit (1) directing the
Issuing Bank not to issue the Letter of Credit because such issuance is not then
permitted hereunder because of the limitations set forth in Section 2.22(a) or
that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.
(d)    The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative




49

--------------------------------------------------------------------------------





Agent requesting the Lenders to make a Base Rate Borrowing on the date on which
such drawing is honored in an exact amount due to the Issuing Bank; provided,
that for purposes solely of such Borrowing, the conditions precedent set forth
in Section 3.2 hereof shall not be applicable. The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.6. The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.
(e)    If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.
(f)    To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraphs (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in Section
2.13(c).
(g)    If (i) any Event of Default shall occur and be continuing on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding that its reimbursement obligations with respect to
the Letters of Credit be Cash Collateralized pursuant to this paragraph, (ii) as
of the Revolving Commitment Termination Date, any LC Exposure remains
outstanding for any reason or (iii) the Borrower shall be required to provide
Cash Collateral pursuant to any other section of this Agreement, then, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the




50

--------------------------------------------------------------------------------





benefit of the Issuing Bank and the Lenders, an amount in cash equal to 105% of
the aggregate LC Exposure of all Lenders as of such date plus any accrued and
unpaid fees thereon; provided, that such obligation to Cash Collateralize the
reimbursement obligations of the Borrower with respect to the Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrower described in clause (h) or (i)
of Section 8.1. Such deposit shall be held by the Administrative Agent as Cash
Collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. The
Borrower agrees to execute any documents and/or certificates to effectuate the
intent of this paragraph. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it had not been reimbursed and to the extent so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to Cash Collateralize its
reimbursement obligations with respect to the Letters of Credit as a result of
the occurrence of an Event of Default, such cash collateral so posted (to the
extent not so applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.
(h)    Upon the request of any Lender, but no more frequently than quarterly,
the Issuing Bank shall deliver (through the Administrative Agent) to each Lender
and the Borrower a report describing the aggregate Letters of Credit then
outstanding. Upon the request of any Lender from time to time, the Issuing Bank
shall deliver to such Lender any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.
(i)    The Borrower’s obligation to reimburse LC Disbursements hereunder shall
be absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
(i)    Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
(ii)    The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
(iii)    Any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect;




51

--------------------------------------------------------------------------------





(iv)    Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
(v)    Any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
(vi)    The existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable Law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(j)    Unless otherwise expressly agreed by the Issuing Bank and the Borrower
when a Letter of Credit is issued and subject to applicable Laws, (i) each
standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (ISP98) (or such later revision as may be published by the
Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each Letter of Credit Application submitted for the issuance of a Letter of
Credit.
(k)    Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.




52

--------------------------------------------------------------------------------





(l)    Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the Issuing Bank hereunder for any and all drawings under such Letter
of Credit.  The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

Section 2.23.    Increase of Commitments; Additional Lenders.
The Borrower may from time to time, upon at least five days’ prior written
notice to the Administrative Agent (who shall promptly provide a copy of such
notice to each Lender), propose to increase the Aggregate Revolving Commitments
or to establish one or more new term loans (each, an “Incremental Term Loan”);
provided, that:
(a)    the aggregate amount of all increases in the Aggregate Revolving
Commitments plus the aggregate initial principal amount of all Incremental Term
Loans shall not exceed $150,000,000 during the term of this Agreement;
(b)    any increase in the Aggregate Revolving Commitments or establishment of
an Incremental Term Loan shall be in a minimum principal amount of $15,000,000
and in integral multiples of $1,000,000 in excess thereof;
(c)    no Default or Event of Default shall exist and be continuing at the time
of any increase in the Aggregate Revolving Commitments or establishment of an
Incremental Term Loan;
(d)    the conditions set forth in Section 3.2 shall be satisfied as of the date
of any increase in the Aggregate Revolving Commitments or establishment of any
Incremental Term Loan;
(e)    the Borrower shall have provided to the Administrative Agent a Pro Forma
Compliance Certificate, in form an detail reasonably acceptable to the
Administrative Agent, demonstrating compliance with the financial covenants in
Article VI recomputed as of the end of the period of the four Fiscal Quarters
most recently ended for which the Borrower has delivered financial statements
pursuant to Section 5.1(a) or (b), after giving effect to such increase or
Incremental Term Loan on a Pro Forma Basis;
(f)    the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Loan Parties and opinions of
counsel to the Loan Parties) it may reasonably request relating to such increase
in the Aggregate Revolving Commitments or such establishment of such Incremental
Term Loan, all in form and substance satisfactory to the Administrative Agent;
(g)    with respect to any Incremental Term Loan, (i) the final maturity date
shall be no earlier than (x) the Revolving Commitment Termination Date or (y)
the maturity date for any then-existing Incremental Term Loan and (ii) the
weighted average life to maturity of such Incremental Term Loan shall not be
shorter than the weighted average life to maturity of any then-existing
Incremental Term Loan;
(h)    any increase in the Aggregate Revolving Commitments under this Section
2.23 shall have terms identical to those for the Revolving Loans under this
Agreement, except for (i) upfront fees payable to the Lenders providing
commitments for such increase and (ii) arrangement fees




53

--------------------------------------------------------------------------------





payable to the Arrangers or their Affiliates in connection with the
establishment of such increase in the Aggregate Revolving Commitments;
(i)    no Lender shall have any obligation to increase its Revolving Commitment
or provide any Incremental Term Loan Commitment, and any decision by a Lender to
increase its Revolving Commitment or provide any Incremental Term Loan
Commitment shall be made in its sole discretion independently from any other
Lender;
(j)    the Borrower may designate a bank or other financial institution that is
not already a Lender to provide all or any portion of any increase in the
Aggregate Revolving Commitments or an Incremental Term Loan Commitment, so long
as (i) such Person (an “Additional Lender”) becomes a party to this Agreement
pursuant to a lender joinder agreement or other document in form and substance
satisfactory to the Administrative Agent that has been executed by the Borrower
and such Additional Lender, (ii) any such Person proposed by the Borrower to
become an Additional Lender must be reasonably acceptable to the Administrative
Agent and, if such Additional Lender is to provide a Revolving Commitment, each
of the Issuing Bank and the Swingline Lender;
(k)    any increase in the Aggregate Revolving Commitments or establishment of
an Incremental Term Loan shall be pursuant to a commitment agreement, joinder
agreement or other document in form and substance reasonably acceptable to the
Administrative Agent, and upon the effectiveness of such commitment agreement,
joinder agreement or other document pursuant to the terms thereof, the
Commitments, as applicable, shall automatically be increased by the amount of
the Commitments added through such commitment agreement, joinder agreement or
other document and Schedule I shall automatically be deemed amended to reflect
the Commitments of all Lenders after giving effect to the addition of such
Commitments; and
(l)    with respect to any increase in the Aggregate Revolving Commitments, (i)
each Lender providing a portion of the increase shall make Revolving Loans, the
proceeds of which shall be applied by the Administrative Agent to prepay
Revolving Loans of the existing Lenders, in an amount necessary such that after
giving effect thereto each Lender will hold its Pro Rata Share of outstanding
Revolving Loans (such payments to existing Lenders shall be subject to Section
2.19), and (ii) effective upon such increase, the amount of the participations
held by each Lender in each Letter of Credit and each Swingline Loan then
outstanding shall be adjusted automatically such that, after giving effect to
such adjustments, the Lenders shall hold participations in each such Letter of
Credit or such Swingline Loan in proportion to their respective Revolving
Commitments.

Section 2.24.    Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.






54

--------------------------------------------------------------------------------






Section 2.25.    Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.18, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority of the account of any Lender pursuant
to Section 2.20, (c) any Lender notifies the Borrower and Administrative Agent
that it is unable to fund Eurodollar Loans pursuant to Sections 2.16 or 2.17,
(d) a Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.2(b) but requires
unanimous consent of all Lender or all the Lenders directly affected thereby (as
applicable) or (e) if any Lender is a Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 11.4(b) all its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender); provided, that (i) the Borrower shall
have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal amount of all Loans owed
to it, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts),
(iii) in the case of a claim for compensation under Section 2.18 or payments
required to be made pursuant to Section 2.20, such assignment will result in a
reduction in such compensation or payments, (iv) such assignment does not
conflict with applicable Law and (v) in the case of any such assignment
resulting from a Non-Consenting Lender’s failure to consent to a proposed
change, waiver, discharge or termination with respect to any Loan Document, the
applicable assignee consents to the proposed change, waiver, discharge or
termination; provided that the failure by such Non-Consenting Lender to execute
and deliver an Assignment and Acceptance shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender’s Commitments and outstanding Loans pursuant to this
Section 2.25 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Acceptance. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

Section 2.26.    Reallocation and Cash Collateralization of Defaulting Lender
Commitment.
(a)    If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply, notwithstanding
anything to the contrary in this Agreement:
(i)    the LC Exposure and Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Revolving Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders pro rata in accordance with their
respective Revolving Commitments (calculated as if the Defaulting Lender’s
Revolving Commitment was reduced to zero and each Non-Defaulting Lender’s
Revolving Commitment had been increased proportionately); provided that (A) the
sum of each Non-Defaulting Lender’s total Revolving Credit Exposure may not in
any event exceed the Revolving Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (B) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender; and




55

--------------------------------------------------------------------------------





(ii)    to the extent that any portion (the “unreallocated portion”) of the LC
Exposure and Swingline Exposure of any Defaulting Lender cannot be reallocated
pursuant to clause (i) because of the limitation described in clause (a)(i)(A),
the Borrower will, not later than ten (10) Business Days after demand by the
Administrative Agent (at the direction of the Issuing Bank and/or the Swingline
Lender), (A) Cash Collateralize the obligations of the Defaulting Lender to the
Issuing Bank or Swingline Lender in respect of such LC Exposure or Swingline
Exposure, as the case may be, in an amount at least equal to the aggregate
amount of the unreallocated portion of the LC Exposure and Swingline Exposure of
such Defaulting Lender, (B) in the case of such Swingline Exposure, prepay
and/or Cash Collateralize in full the unreallocated portion thereof, or (C) make
other arrangements satisfactory to the Administrative Agent, the Issuing Bank
and the Swingline Lender in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender.
(b)    If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, the LC Exposure and the
Swingline Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such Revolving Credit Exposure of each Lender will automatically be adjusted on
a prospective basis to reflect the foregoing). If any cash collateral has been
posted with respect to the LC Exposure or Swingline Exposure of such Defaulting
Lender, the Administrative Agent will promptly return such cash collateral to
the Borrower; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1.    Reserved.

Section 3.2.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit is subject to the satisfaction of the following
conditions:
(a)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;




56

--------------------------------------------------------------------------------





(b)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects), except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects) as of such earlier
date;
(c)    the Borrower shall have delivered the required Notice of Borrowing; and
(d)    if any Revolving Lender is a Defaulting Lender at the time of any request
by the Borrower of a Borrowing of a Swingline Loan or the issuance, amendment,
renewal or extension of a Letter of Credit, as applicable, set forth in this
Section 3.2, the Issuing Bank will not be required to issue, amend or increase
any Letter of Credit and the Swingline Lender will not be required to make any
Swingline Loans, unless they are satisfied that 100% of the related LC Exposure
and Swingline Exposure is fully covered or eliminated pursuant to Section 2.26.
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 3.2.

Section 3.3.    Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and in sufficient counterparts or copies for
each of the Lenders and shall be in form and substance satisfactory in all
respects to the Administrative Agent.

ARTICLE IV


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Section 4.1.    Existence; Power. The Borrower and each of its Restricted
Subsidiaries (a) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the Laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted, (c) is duly qualified to do business,
and is in good standing, in each jurisdiction where such qualification is
required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect, (d) have obtained and maintain
in good standing without restriction all required licenses, permits,
authorizations, registrations, approvals and certificates of authority of each
Governmental Authority necessary to the conduct of their business, (e) to the
extent prudent and customary in the industry in which it is engaged, have
obtained and maintain in good standing without restriction, accreditation from
all applicable recognized accrediting agencies, (f) have implemented and
maintain a compliance program designed to provide effective internal controls to
promote adherence to and to prevent and detect material violations of Laws
applicable to the Borrower and any of its Restricted Subsidiaries,




57

--------------------------------------------------------------------------------





including any applicable HMO Regulations, Medicaid Regulations and Medicare
Regulations and (g) have implemented and maintain policies consistent with HIPAA
and the HITECH Act on or before the date that any provision thereof becomes
applicable to the Borrower or any Restricted Subsidiary; except in each case
referred to in clauses (d) – (g) hereof to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Section 4.2.    Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member,
action. This Agreement has been duly executed and delivered by each Loan Party,
and constitutes, and each other Loan Document to which any Loan Party is party,
when executed and delivered by such Loan Party, will constitute a legal, valid
and binding obligation of each Loan Party, enforceable against such Loan Party,
in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

Section 4.3.    Governmental Approvals; No Conflicts. The execution, delivery
and performance by each Loan Party of this Agreement, and by each Loan Party of
the other Loan Documents to which it is a party (a) do not require any consent
or approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate the Organization Documents of any Loan Party or any
Law applicable to the Borrower or any of its Restricted Subsidiaries or any
judgment, order or ruling of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
on the Borrower or any of its Restricted Subsidiaries or any of its assets or
give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Restricted Subsidiaries, (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Restricted Subsidiaries, except Liens (if any) created under the Loan Documents,
(e) will not result in a suspension or revocation of, or limitation on, any
material certificate of authority, license, permit, authorization or other
approval applicable to the business, operations or properties of the Borrower or
any Restricted Subsidiary to the extent such suspension, revocation or
limitation is material to the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, or material adversely affect the ability of the
Borrower and its Restricted Subsidiaries, taken as a whole, to participate in,
or contract with, any material Medical Reimbursement Program.

Section 4.4.    Financial Statements. The Borrower has furnished to each Lender
(a) the Audited Financial Statements and (b) the Interim Financial Statements.
Such financial statements fairly present the consolidated financial condition of
the Borrower and its Subsidiaries as of such dates and the consolidated results
of operations for such periods in conformity with GAAP consistently applied,
subject to year end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (b). The financial statements delivered
pursuant to Section 5.1(a) and (b) have been prepared in accordance with GAAP
and present fairly (on the basis disclosed in the footnotes to such financial
statements) the consolidated financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries as of the dates thereof and for the
periods covered thereby. Since the date of the Audited Financial Statements,
there have been no changes with respect to the Borrower and its Subsidiaries
which have had or could reasonably be expected to have, singly or in the
aggregate, a Material Adverse Effect.

Section 4.5.    Litigation and Environmental Matters.


(a)No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of any
Responsible Officer of




58

--------------------------------------------------------------------------------





the Loan Parties, threatened against or affecting the Borrower or any of its
Restricted Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect or (ii) which in any
manner draws into question the validity or enforceability of this Agreement or
any other Loan Document.


(b)Neither the Borrower nor any of its Restricted Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.


(c)To the knowledge of the Responsible Officers of the Borrower, none of the
Borrower or any Restricted Subsidiary, nor any of their current respective
officers, directors, or employees, have engaged (and no Responsible Officer of a
Loan Party has received written notice from a Contract Provider that such
Contract Provider has engaged) in any activities that constitute prohibited acts
of fraud under Medicare Regulations or Medicaid Regulations where such
activities have resulted, or the Borrower has reasonably determined in good
faith it could reasonably be expected to result, in a Material Adverse Effect
and the Borrower has not taken action within a reasonable period of time after
discovery of such activities, to suspend or remove such persons from
responsibilities relating to such activities or to ensure that such activities
are no longer reasonably expected to result in a Material Adverse Effect.



Section 4.6.    Compliance with Laws and Agreements. The Borrower and each
Restricted Subsidiary is in compliance (and no Responsible Officer of any Loan
Party has received notice from a Contract Provider that such Contract Provider
is not in compliance) with (a) all material Laws and all judgments, decrees and
orders of any Governmental Authority and (b) all indentures, agreements or other
instruments binding upon it or its properties, except where non-compliance,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. Without limiting the foregoing, current
billing policies, arrangements, protocols and instructions of each of the
Borrower and its Restricted Subsidiaries comply in all material respects with
requirements of the Medical Reimbursement Programs and are currently
administered by properly trained personnel.

Section 4.7.    No Default.
(a)Neither the Borrower nor any Restricted Subsidiary is in default under or
with respect to any Contractual Obligation that could reasonably be expected to
have a Material Adverse Effect.
(b)No Default has occurred and is continuing.

Section 4.8.    Investment Company Act, Etc.    
(a)    Neither the Borrower nor any of its Restricted Subsidiaries is an
“investment company” or is “controlled” by an “investment company”, as such
terms are defined in, or subject to regulation under, the Investment Company Act
of 1940, as amended.
(b)    Neither the Borrower nor any of its Restricted Subsidiaries (other than
any HMO Subsidiary or Insurance Subsidiary) is subject to any other regulatory
scheme limiting its ability




59

--------------------------------------------------------------------------------





to incur debt or requiring any approval or consent from or registration or
filing with, any Governmental Authority in connection therewith.

Section 4.9.    Taxes. The Borrower and its Restricted Subsidiaries and each
other Person for whose taxes the Borrower or any Restricted Subsidiary could
become liable have timely filed or caused to be filed all federal, state and
other material tax returns required to be filed by them, and have paid all
federal, state and other material taxes, assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Restricted Subsidiary, as the case may be, has set aside on its
books adequate reserves in accordance with GAAP. The charges, accruals and
reserves on the books of the Borrower and its Restricted Subsidiaries in respect
of such taxes are adequate, and no tax liabilities that could be materially in
excess of the amount so provided are anticipated.

Section 4.10.    Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U or for any purpose that violates the provisions of the
Regulation T, U or X. Neither the Borrower nor its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying “margin stock.”

Section 4.11.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

Section 4.12.    Ownership of Property.
(a)    Each of the Borrower and its Restricted Subsidiaries has good title to,
or valid leasehold interests in, all of its real and personal property material
to the operation of its business, including all such properties reflected in the
Audited Financial Statements or the most recent audited consolidated balance
sheet of the Borrower delivered pursuant to Section 5.1(a) or purported to have
been acquired by the Borrower or any Restricted Subsidiary after said date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens not permitted by this Agreement. All leases
that individually or in the aggregate are material to the business or operations
of the Borrower and its Restricted Subsidiaries are valid and subsisting and are
in full force.
(b)    Each of the Borrower and its Restricted Subsidiaries owns, or is
licensed, or otherwise has the right, to use, all patents, trademarks, service
marks, trade names, copyrights and other intellectual property material to its
business, and the use thereof by the Borrower and its Restricted Subsidiaries
does not infringe in any material respect on the rights of any other Person.
(c)    The properties of the Borrower and its Restricted Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in




60

--------------------------------------------------------------------------------





such amounts with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or any applicable Restricted Subsidiary
operates.

Section 4.13.    Disclosure. Each Loan Party has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which it or any
of its Restricted Subsidiaries is subject, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the reports (including without
limitation all reports that any Loan Party is required to file with the SEC),
financial statements, certificates or other information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading;
provided, that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

Section 4.14.    Labor Relations. All payments due from the Borrower or any of
its Restricted Subsidiaries pursuant to the provisions of any collective
bargaining agreement have been paid or accrued as a liability on the books of
the Borrower or any such Restricted Subsidiary, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

Section 4.15.    Subsidiaries. Schedule 4.15 sets forth (i) the name of, the
ownership interest of each Loan Party in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Loan Party, in each case as of the Closing Date and (ii) whether such
Subsidiary is an Insurance Subsidiary, HMO Subsidiary or Unrestricted
Subsidiary. All issued and outstanding Capital Stock of the Borrower and each of
its Restricted Subsidiaries is duly authorized and validly issued, fully paid,
non-assessable, as applicable, and free and clear of all Liens other than those
in favor of the Administrative Agent, for the benefit of the holders of the
Obligations. All such securities were issued in compliance with all applicable
state and federal Laws concerning the issuance of securities. As of the Closing
Date, all of the issued and outstanding Capital Stock of each of the
Subsidiaries is owned by the Persons and in the amounts set forth on Schedule
4.15. Except as set forth on Schedule 4.15, there are no pre-emptive or other
outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any Capital
Stock of the Borrower or any of its Restricted Subsidiaries.

Section 4.16.    Solvency. After giving effect to the execution and delivery of
the Loan Documents, the making of the Loans under this Agreement, the Borrower
is Solvent and the Loan Parties are Solvent on a consolidated basis.

Section 4.17.    Reserved.

Section 4.18.    Licensing and Accreditation. Except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, each of the
Borrower and the Restricted Subsidiaries, and to the knowledge of the
Responsible Officers of the Loan Parties, each Contract Provider (i) has
obtained (or been duly assigned) all required certificates of need or
determinations of need as required by the relevant state Governmental Authority
for the acquisition, construction, expansion of, investment in or operation of
its businesses as currently operated; (ii) has obtained and maintains
accreditation from one or more generally recognized accreditation agencies where
such accreditation is customary in the industry in which it is engaged; (iii) in
the case of each HMO Subsidiary, has entered into and maintains in good standing
its contract with




61

--------------------------------------------------------------------------------





CMS or such other agreement to be able to provide managed health care services
to Medicare or Medicaid; and (iv) has taken all necessary action to obtain,
preserve and maintain each certificate of authority, license, permit,
authorization and other approval of any Governmental Authority required for the
conduct of its business and material to the business of the Borrower and its
Restricted Subsidiaries taken as a whole, and all of such certificates,
licenses, permits, authorizations or approvals are in full force and effect and
have not been revoked or suspended or otherwise limited, including action to
obtain, preserve and maintain with respect to each HMO Subsidiary all
certificates of authority, licenses, permits, authorizations and other approvals
required under the HMO Regulations or other regulations issued by the applicable
Governmental Authority, including approvals required to ensure that such HMO
Subsidiary and Insurance Subsidiary is eligible for all reimbursements available
under the HMO Regulations or other regulations issued by the applicable
Governmental Authority, and all of such certificates, licenses, permits,
authorizations or approvals are in full force and effect and have not been
revoked or suspended or otherwise limited. To the knowledge of the Responsible
Officers of the Loan Parties, each Contract Provider is duly licensed (where
license is required) by each state or state agency or commission, or any other
Governmental Authority having jurisdiction over the provisions of such services
by such Person in the locations in which the Loan Parties conduct business,
required to enable such Person to provide the professional services provided by
such Person and otherwise as is necessary to enable the Loan Parties to operate
as currently operated and as presently contemplated to be operated except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Responsible Officers of the
Loan Parties, all such required licenses are in full force and effect on the
date hereof and have not been revoked or suspended or otherwise limited except
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

Section 4.19.    Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance in all material respects by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
and the Borrower, its Subsidiaries and their respective directors, officers and
employees and to the knowledge of the Borrower its agents, are in compliance
with Anti-Corruption Laws. None of (a) the Borrower, any Subsidiary or any of
their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facilities established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other Transactions will violate Anti-Corruption Laws or applicable
Sanctions.

Section 4.20.    Subordination of Subordinated Debt. This Agreement, and all
amendments, modifications, extensions, renewals, refinancings and refundings
hereof, constitute the “Senior Credit Agreement” within the meaning of the
applicable Subordinated Debt Document; this Agreement, together with each of the
other Loan Documents and all amendments, modifications, extensions, renewals,
refinancings and refundings hereof and thereof, constitute “Senior Loan
Documents” within the meaning of the applicable Subordinated Debt Document; and
the Revolving Loans and all other Obligations of the Borrower to the Lenders and
the Administrative Agent under this Agreement and all other Loan Documents, and
all amendments, modifications, extensions, renewals, refinancings or refundings
of any of the foregoing, constitute “Senior Indebtedness” of the Borrower within
the meaning of the applicable Subordinated Debt Document, and the holders
thereof from time to time shall be entitled to all of the rights of a holder of
“Senior Indebtedness” pursuant to the applicable Subordinated Debt Document.

Section 4.21.    Medicare and Medicaid Notices and Filings Related to Business.
Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each of the Borrower and the HMO Subsidiaries has
timely filed (a) all reports and other filings required to be filed in
connection with the Medicare and Medicaid programs in which they participate,
and all such reports and filings are true




62

--------------------------------------------------------------------------------





and complete in all material respects, and (b) all material reports, data and
other information required by any other Governmental Authority with authority to
regulate it or its business or operations in any manner. Except to the extent
any such action could not reasonably be expected to result in a Material Adverse
Effect, (i) there are no claims, actions, proceedings or appeals pending (and
none of the Borrower or any Restricted Subsidiary has made any filing that would
result in any claims, actions, proceedings or appeals) before any Governmental
Authority with respect to any Medicare or Medicaid reports or claims filed by
the Borrower or any Restricted Subsidiary on or before the date hereof, or with
respect to any adjustments, denials, recoupments or disallowances by any
intermediary, carrier, other insurer, commission, board or agency in connection
with any cost reports or claims, and (ii) no validation review, survey,
inspection, audit, investigation or program integrity review related to the
Borrower or any Restricted Subsidiary has been conducted by any Governmental
Authority or government contractor in connection with Medicare or Medicaid, and
no such reviews are scheduled, pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Restricted Subsidiary.

Section 4.22.    No EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.

ARTICLE V


AFFIRMATIVE COVENANTS


Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, such Loan Party shall and shall cause each Restricted
Subsidiary to:

Section 5.1.    Financial Statements and Other Information. Deliver to the
Administrative Agent and each Lender:
(a)    as soon as available and in any event within 90 days after the end of
each Fiscal Year, a copy of the annual audited report for such Fiscal Year for
the Borrower and its Subsidiaries, containing a consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income or operations, changes in
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, all in reasonable
detail and reported on by independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;
(b)    as soon as available and in any event within 45 days after the end of
each Fiscal Quarter, beginning with the fiscal quarter ending September 30,
2015, an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated statements of income or operations, changes in stockholders’ equity
and cash flows of the Borrower and its Subsidiaries for such Fiscal Quarter and
the then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of Borrower’s previous Fiscal Year, all in




63

--------------------------------------------------------------------------------





reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as presenting fairly the
financial condition, results of operations, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;
(c)    concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the principal
executive officer or the principal financial officer of the Borrower (i)
certifying as to whether there exists a Default or Event of Default on the date
of such certificate, and if a Default or an Event of Default then exists, (ii)
setting forth in reasonable detail calculations demonstrating compliance with
the financial covenants set forth in Article VI, (iii) certifying that as of the
date thereof, all representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) as of such earlier date,
(iv) stating whether any change in GAAP or the application thereof has occurred
since the date of the Audited Financial Statements, and if any change has
occurred, specifying the effect of such change on the financial statements
accompanying such Compliance Certificate, (v) specifying any change in the
identity of the Subsidiaries as of the end of such Fiscal Year or Fiscal Quarter
from the Subsidiaries identified to the Lenders on the Closing Date or as of the
most recent Fiscal Year or Fiscal Quarter, as the case may be and (vi) if the
Borrower has designated any of its Subsidiaries as Unrestricted Subsidiaries,
then the quarterly and annual financial information required by clauses (a) and
(b) of this Section 5.1 shall include a reasonably detailed presentation, either
on the face of the financial statements or in the footnotes thereto, of the
financial condition and results of operations of the Borrower and its Restricted
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries of the Borrower.
(d)    as soon as available and in any event within 60 days after the end of the
Fiscal Year, a pro forma budget for the succeeding Fiscal Year, containing (i)
an income statement, balance sheet and statement of cash flow of the Borrower
and its Restricted Subsidiaries and (ii) a statement of cash flow of the
Borrower only;
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the SEC, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;
(f)    as soon as available and in any event within 15 days of the required date
for delivery to the applicable state after the end of each fiscal year of the
Borrower, annual financial statements of each HMO Subsidiary and Insurance
Subsidiary as filed with the applicable HMO Regulator;
(g)    as soon as available and in any event within 15 days of the required date
for delivery to the applicable state after the end of each fiscal quarter of the
Borrower, quarterly financial statements of each HMO Subsidiary and Insurance
Subsidiary as filed with the applicable HMO Regulator; and




64

--------------------------------------------------------------------------------





(h)    promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.
If at any time the Borrower is required to file periodic reports under Section
13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended,
Borrower may satisfy its obligation to deliver the financial statements referred
to in clauses (a) and (b) above by delivering such financial statements by
electronic mail to such e-mail addresses as the Administrative Agent and Lenders
shall have provided to Borrower from time to time.

Section 5.2.    Notices of Material Events. Furnish to the Administrative Agent
and each Lender prompt written notice of the following:
(a)
the occurrence of any Default or Event of Default;

(b)    the filing or commencement of, or any material development in, any
action, suit, investigation or proceeding by or before any arbitrator or
Governmental Authority against or, to the knowledge of the Borrower, affecting
the Borrower or any Restricted Subsidiary which, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
(c)    the occurrence of any event or any other development by which the
Borrower or any of its Restricted Subsidiaries (i) fails to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) becomes subject to any
Environmental Liability, (iii) receives notice of any claim with respect to any
Environmental Liability, or (iv) becomes aware of any basis for any
Environmental Liability and in each of the preceding clauses, which individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;
(d)    the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Restricted Subsidiaries in an aggregate amount
exceeding $50,000,000;
(e)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;
(f)    not later than five (5) Business Days after receipt of official written
notice, any development that has resulted in, or could reasonably be expected to
result in, an Exclusion Event, including any notice by the OIG of exclusion or
proposed exclusion of the Borrower or any Restricted Subsidiary from any Medical
Reimbursement Program in which it participates, and any other development that
has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect;
(g)    not later than five (5) Business Days after receipt of official written
notice, commencement of any material non-routine audit or investigation of the
Borrower or any Restricted Subsidiary by any regulatory authority, including any
Governmental Authority or HMO Regulator, and commencement of any proceeding or
other action against the Borrower or any Restricted Subsidiary, in each case,
that could reasonably be expected to result in a suspension, revocation or
termination of any contract of the Borrower or any Restricted Subsidiary with
respect to a Medical Reimbursement Program to the extent such suspension,
revocation or termination is material to the Borrower and its Restricted
Subsidiaries taken as a whole; and




65

--------------------------------------------------------------------------------





(h)    receipt by the Borrower or any Restricted Subsidiary of (i) any notice of
suspension or forfeiture of any material certificate of authority or similar
license of any HMO Subsidiary to the extent such suspension or forfeiture is
material to the Borrower and its Restricted Subsidiaries, taken as a whole and
(ii) to the extent permitted by law, rule or regulation, any other material
notice of deficiency, compliance order or adverse report issued by any
regulatory authority, including any HMO Regulator, or private insurance company
pursuant to a provider agreement that, if not promptly complied with or cured,
could reasonably be expected to result in the suspension or forfeiture of any
certification, license, permit, authorization or other approval necessary for
such HMO Subsidiary to carry on its business as then conducted or in the
termination of any insurance or reimbursement program then available to any HMO
Subsidiary, in each case to the extent such suspension, termination or
forfeiture is material to the Borrower and its Restricted Subsidiaries, taken as
a whole.
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3.    Existence; Conduct of Business.
(a)    Do or cause to be done all things necessary to preserve, renew and
maintain in full force and effect its legal existence and its respective rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business; provided, that nothing in
this Section 5.3 shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3; and
(b)    Engage in the business of the type conducted by the Borrower and its
Restricted Subsidiaries on the date hereof and businesses reasonably related
thereto.

Section 5.4.    Compliance with Laws, Etc. Comply with all Laws applicable to
its business and properties, including without limitation, all Environmental
Laws, ERISA, Titles XVIII and XIX of the Social Security Act, Medicare
Regulations, Medicaid Regulations, the Anti-Kickback Statute, self-referral law
requirements, including the requirements of the Stark Law, HMO Regulations,
HIPAA, the HITECH Act, and OSHA, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 5.5.    Payment of Obligations. Pay and discharge at or before maturity,
all of its obligations and liabilities (including without limitation all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

Section 5.6.    Books and Records. Keep proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities to the extent necessary
to prepare the consolidated financial statements of the Borrower and its
Subsidiaries in conformity with GAAP.




66

--------------------------------------------------------------------------------






Section 5.7.    Visitation, Inspection, Etc. Permit any representative of the
Administrative Agent or any Lender, to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants, all at such reasonable times
and as often as the Administrative Agent or any Lender may reasonably request
after reasonable prior notice to the Borrower; provided, if a Default or an
Event of Default has occurred and is continuing, no prior notice shall be
required.

Section 5.8.    Maintenance of Properties; Insurance.
(a)    Keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted; and
(b)    Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business, and the properties and business of its Restricted Subsidiaries,
against loss, damage and risk of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations.

Section 5.9.    Use of Proceeds; Margin Regulations. Use the proceeds of all
Loans to finance working capital needs, Permitted Acquisitions, capital
expenditures and for other general corporate purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X. All Letters of Credit will be used for general corporate purposes.
The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and the Borrower shall ensure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

Section 5.10.    Additional Subsidiaries; Guarantees. If any Subsidiary is
acquired, formed or becomes a Material Domestic Subsidiary after the Closing
Date, promptly notify the Administrative Agent and the Lenders thereof and,
within thirty (30) Business Days (or such longer period approved by the
Administrative Agent in its sole discretion) after any such Subsidiary is
acquired or formed, if such Subsidiary is a Material Domestic Subsidiary (other
than any Subsidiary which is required by Law to maintain levels of solvency, or
capital, or net assets that would not be achieved if it provided a full and
unconditional guaranty of the Obligations), cause such Subsidiary to become a
Guarantor. A Material Domestic Subsidiary shall become an additional Guarantor
by executing and delivering to the Administrative Agent a Guarantor Joinder
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, accompanied by (a) all other Loan Documents related thereto,
(b) certified copies of Organization Documents, appropriate authorizing
resolutions of the board of directors of such Subsidiaries, and opinions of
counsel comparable to those delivered pursuant to Section 3.1(c), and (c) such
other documents as the Administrative Agent may reasonably request.
Notwithstanding the foregoing, upon the guarantee by any Subsidiary of any
Indebtedness incurred pursuant to Section 7.1(k), concurrently with the
provision of such guarantee, to the




67

--------------------------------------------------------------------------------





extent such Subsidiary is not a Guarantor hereunder, cause such Subsidiary to
become a Guarantor by complying with this Section 5.10.

Section 5.11.    Material Licenses. Obtain and maintain all Material Licenses
for each Restricted Subsidiary.

Section 5.12.    Unrestricted Subsidiaries.
(a)    The Borrower may designate any of its Restricted Subsidiaries to be an
Unrestricted Subsidiary if that designation would not cause a Default and if
that designation otherwise is consistent with this definition of an Unrestricted
Subsidiary. If a Restricted Subsidiary is designated as an Unrestricted
Subsidiary, the Fair Market Value of all outstanding Investments owned by the
Borrower and its Restricted Subsidiaries in the Subsidiary properly designated
shall be deemed to be an Investment made as of the time of the designation and
will either reduce the amount available for Restricted Payments under Section
7.5 or be an Investment permitted under Section 7.4, as determined by the
Borrower; provided that no designation of an Unrestricted Subsidiary may be made
in reliance on Section 7.5(c). Such designation will only be permitted if the
Investment would be permitted at that time and if the Restricted Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary.
(b)     Any designation of a Subsidiary of the Borrower as an Unrestricted
Subsidiary shall be evidenced by the Borrower’s delivery to the Administrative
Agent a certified copy of a resolution of the board of directors of the Borrower
giving effect to such designation and a certificate of a Responsible Officer
certifying that such designation complied with the preceding conditions and was
permitted by Section 7.5. If, at any time, any Unrestricted Subsidiary would
fail to meet the requirements of an Unrestricted Subsidiary, it will thereafter
cease to be an Unrestricted Subsidiary for purposes of this Agreement, and any
Indebtedness of such Subsidiary will be deemed to be incurred by a Restricted
Subsidiary of the Borrower as of such date and, if such Indebtedness is not
permitted to be incurred as of such date under Section 7.1, the Borrower will be
in default of Section 7.1 unless such Unrestricted Subsidiary is made to meet
such requirements.
(c)    The Borrower may at any time designate any Unrestricted Subsidiary to be
a Restricted Subsidiary of the Borrower; provided that such designation will be
deemed to be an incurrence of Indebtedness and Liens by a Restricted Subsidiary
of the Borrower of any outstanding Indebtedness and Liens of such Unrestricted
Subsidiary, and such designation will only be permitted if (x) such Indebtedness
and Liens are permitted under Sections 7.1 and 7.2, (y) the Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that after giving effect to such designation on a Pro Forma Basis,
the Loan Parties would be in compliance with the financial covenants set forth
in Article VI recomputed as of the end of the period of the four Fiscal Quarters
most recently ended for which the Borrower has delivered financial statements
pursuant to Section 5.1(a) or (b); and (z) no Default or Event of Default would
be in existence following such designation.

ARTICLE VI
FINANCIAL COVENANTS






68

--------------------------------------------------------------------------------





Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

Section 6.1.    Consolidated Net Leverage Ratio. Permit the Consolidated Net
Leverage Ratio as of the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending September 30, 2015, to be greater than 4.00:1.0.

Section 6.2.    Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of each Fiscal Quarter, commencing with
the Fiscal Quarter ending September 30, 2015, to be less than 3.50:1.00.

ARTICLE VII


NEGATIVE COVENANTS


Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

Section 7.1.    Indebtedness and Preferred Equity. Create, incur, assume or
suffer to exist any Indebtedness, except:
(a)    Indebtedness created pursuant to the Loan Documents;
(b)    Indebtedness of the Borrower or any Restricted Subsidiary existing on the
date hereof and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof;
(c)    Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations; provided, that such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvements or extensions, renewals, and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
provided further, that the aggregate principal amount of such Indebtedness does
not exceed at any time outstanding, the greater of (i) $150,000,000 and (ii)
3.0% of the value of Consolidated Total Assets;
(d)    Indebtedness of the Borrower owing to any Restricted Subsidiary and of
any Restricted Subsidiary owing to the Borrower or any other Restricted
Subsidiary; provided, that any such Indebtedness that is owed by the Borrower or
a Restricted Subsidiary that is not a Loan Party shall be subject to Section
7.4;
(e)    Guarantees by the Borrower of Indebtedness of any Restricted Subsidiary
and by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary; provided, that Guarantees by any Loan Party of
Indebtedness of any Restricted Subsidiary that is not a Loan Party shall be
subject to Section 7.4;




69

--------------------------------------------------------------------------------





(f)    Hedging Obligations permitted by Section 7.10;
(g)    Indebtedness under letters of credit not issued under this Agreement in
an aggregate amount not to exceed, at the time of incurrence of any such
Indebtedness, $150,000,000 (the “Additional Letters of Credit”);
(h)    the 2020 Convertible Notes and the 2044 Convertible Notes;
(i)    Indebtedness of Persons acquired in Permitted Acquisitions (the “Acquired
Indebtedness”) in an aggregate amount not to exceed, at the time of incurrence
of any such Acquired Indebtedness, the greater of (A) $75,000,000 and (B) 1.5%
of Consolidated Total Assets, provided that such Acquired Indebtedness (i) shall
exist prior to the applicable Permitted Acquisition and shall not have been
incurred in anticipation of the applicable Permitted Acquisition, (ii) neither
the Borrower nor any of its Restricted Subsidiaries that was not an obligor with
respect to such Indebtedness prior to such Person becoming a Restricted
Subsidiary of the Borrower shall become an obligor for such Indebtedness and
(iii) such Indebtedness shall not be secured by a Lien on any Property of the
Borrower or any Restricted Subsidiary that did not secure such Indebtedness
prior to such Person becoming a Restricted Subsidiary of the Borrower;
(j)    other secured Indebtedness of the Borrower and its Restricted
Subsidiaries, provided that, (i) no Default or Event of Default shall have
occurred and be continuing or result from the incurrence of such Indebtedness,
(ii) the documents governing such secured Indebtedness shall not contain
covenants (including quantitative covenants and financial covenants) which are
more restrictive than the covenants contained in this agreement, (iii) the final
maturity date, any mandatory prepayment or mandatory redemption of such secured
Indebtedness shall be no earlier than ninety-one (91) days after the Revolving
Commitment Termination Date or the latest maturity date applicable to any
Incremental Term Loan, (iv) the weighted average life to maturity of such
secured Indebtedness shall not be shorter than the weighted average life to
maturity of any Incremental Term Loan outstanding as of the time of the issuance
thereof and (v) the aggregate principal amount of such Indebtedness shall not
exceed, at the time of incurrence of any such Indebtedness, the greater of (A)
$75,000,000 and (B) 2.5% of the value of Consolidated Total Assets; and
(k)    Permitted Subordinated Debt and unsecured Indebtedness of the Borrower
and its Restricted Subsidiaries, provided that (i) after giving effect thereto
on a Pro Forma Basis the Borrower and its Restricted Subsidiaries are in
compliance with the financial covenants as set forth in Article VI recomputed as
of the end of the period of the four Fiscal Quarters most recently ended for
which the Borrower has delivered financial statements pursuant to Section 5.1(a)
or (b), (ii) no Default or Event of Default shall have occurred and be
continuing or result from the incurrence of such Indebtedness, (iii) the
documents governing such unsecured Indebtedness shall not contain covenants
(including quantitative covenants and financial covenants) which are more
restricted than the covenants contained in this Agreement, (iv) the final
maturity date, any mandatory prepayment or mandatory redemption of such
unsecured Indebtedness shall be no earlier than ninety-one (91) days after the
Revolving Commitment Termination Date or the latest maturity date applicable to
any Incremental Term Loan; provided, that this clause (iv) shall not apply to
Bridge Senior Unsecured Indebtedness and (v) the weighted average life to
maturity of such unsecured Indebtedness shall not be shorter than the weighted
average life to maturity of any Incremental Term Loan outstanding as of the time
of the issuance thereof.




70

--------------------------------------------------------------------------------






Section 7.2.    Negative Pledge. Create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired or,
except:
(a)    Liens securing the Obligations pursuant to the Loan Documents (if any);
(b)    Permitted Encumbrances;
(c)    any Liens on any property or assets of the Borrower or its Restricted
Subsidiaries existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Restricted Subsidiary;
(d)    purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secured Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof, (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;
(e)    extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (d) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby;
(f)    Liens securing Acquired Indebtedness permitted under Section 7.1(i),
provided that (i) such Liens do not at any time encumber any property other than
property of the Person acquired in the applicable Permitted Acquisition at the
time of such Permitted Acquisition and (ii) such Liens shall exist prior to the
applicable Permitted Acquisition and shall not be incurred in anticipation of
the applicable Permitted Acquisition;
(g)    Liens securing Indebtedness permitted by Section 7.1(j);
(h)    Liens in cash and Permitted Investments securing the reimbursement and
related obligations under Additional Letters of Credit; and
(i)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions.

Section 7.3.    Fundamental Changes.
(a)    Merge into or consolidate into any other Person, or permit any other
Person to merge into or consolidate with it, or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or any line of business or all or substantially all of the stock of
any of its Restricted Subsidiaries (in each case, whether now owned or hereafter
acquired) or liquidate or dissolve; provided, that if at the time thereof and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing, (i) the Borrower or any Restricted Subsidiary
may merge with a Person pursuant to a Permitted Acquisition if the Borrower (or
such




71

--------------------------------------------------------------------------------





Restricted Subsidiary if the Borrower is not a party to such merger) is the
surviving Person, (ii) any Restricted Subsidiary may merge into another
Restricted Subsidiary, provided, that if any party to such merger is a
Guarantor, the Guarantor shall be the surviving Person, (iii) any Restricted
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to any Loan Party, (iv) any Restricted
Subsidiary (other than a Guarantor) may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (v) any HMO Subsidiary and Insurance Subsidiary may merge with any other HMO
Subsidiary, Insurance Subsidiary or Subsidiary of an HMO Subsidiary or Insurance
Subsidiary; provided that (x) its assets are all disposed of pursuant to Section
2.12(a) and (y) any such merger involving a Person that is not a wholly-owned
Restricted Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 7.4.
(b)    Engage in any business other than businesses of the type conducted by the
Borrower and its Restricted Subsidiaries on the date hereof and businesses
reasonably related thereto.

Section 7.4.    Investments, Loans, Etc.     Make any Investment, except:
(a)    Investments (other than Permitted Investments) existing on the date
hereof and set forth on Schedule 7.4 (including Investments in Subsidiaries);
(b)    Permitted Investments;
(c)    Investments in any Person that is a Loan Party prior to giving effect to
such Investment;
(d)    Investments by any Restricted Subsidiary that is not a Loan Party in any
other Restricted Subsidiary that is not a Loan Party;
(e)    Guarantees by Borrower or any Restricted Subsidiary constituting
Indebtedness permitted by Section 7.1;
(f)    Hedging Transactions permitted by Section 7.10;
(g)    Permitted Acquisitions;
(h)    Investments in any HMO Subsidiary or Insurance Subsidiary (i) reasonably
related to causing such HMO Subsidiary or Insurance Subsidiary to comply with
(A) minimum statutory capital requirements applicable to such HMO Subsidiary or
Insurance Subsidiary or (B) the minimum amount of capital required to be
maintained under Material Contracts applicable to such HMO Subsidiary or
Insurance Subsidiary or (ii) in connection with a Permitted Acquisition, but
solely to extent necessary for such HMO Subsidiary or Insurance Subsidiary to
consummate such Permitted Acquisition;
(i)    Guarantees of Contractual Obligations of any HMO Subsidiary or Excluded
Subsidiary entered into in the ordinary course of business; and
(j)    other Investments which in the aggregate do not exceed the greater of (i)
$60,000,000 or (ii) 2.0% of Consolidated Total Assets at any time outstanding.




72

--------------------------------------------------------------------------------






Section 7.5.    Restricted Payments. Declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except for:
(a)    dividends payable by the Borrower solely in shares of any class of its
common stock;
(b)    Restricted Payments, of the type referred to in clause (a) of such
definition, made by any Restricted Subsidiary to Persons that own Capital Stock
in such Restricted Subsidiary, on a pro rata basis according to their respective
holdings of the type of Capital Stock in respect of which such Restricted
Payment is being made with any other shareholders if such Restricted Subsidiary
is not wholly owned by the Borrower and other wholly owned Restricted
Subsidiaries;
(c)    any Restricted Payment (other than Restricted Investments in Unrestricted
Subsidiaries), so long as, at the time of such Restricted Payment (i) no Default
or Event of Default has occurred and is continuing and (ii) after giving effect
to such Restricted Payment on a Pro Forma Basis (x) the Loan Parties would be in
compliance with the financial covenants set forth in Article VI recomputed as of
the end of the period of the four Fiscal Quarters most recently ended for which
the Borrower has delivered financial statements pursuant to Section 5.1(a) or
(b) and (y) the Consolidated Net Leverage Ratio recomputed as of the end of the
period of the four Fiscal Quarters most recently ended for which the Borrower
has delivered financial statements pursuant to Section 5.1(a) or (b) shall be
less than 2.50:1.00;
(d)    any Restricted Payment, so long as, at the time of such Restricted
Payment (i) no Default or Event of Default has occurred and is continuing and
(ii) the aggregate amount of all Restricted Payments made pursuant to this
clause (d) shall not to exceed $250,000,000 in the aggregate during the term of
this Agreement; and
(e)    any other Restricted Payment, unless, at the time of and after giving
effect to such Restricted Payment on a Pro Forma Basis: (x) no Default or Event
of Default has occurred and is continuing, (y) after giving effect to such
Restricted Payment on a Pro Forma Basis the Consolidated Fixed Charge Coverage
Ratio recomputed as of the end of the period of the four Fiscal Quarters most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 5.1(a) or (b) shall be greater than 2.00:1.0; and (z) such
Restricted Payment, together with the aggregate amount of all Restricted
Payments made by the Borrower and the Restricted Subsidiaries after the date of
the First Amendment pursuant to clause (c) and (d), is less than the sum,
without duplication, of:
(i)    50% of Consolidated Net Income for the period (taken as one accounting
period) from January 1, 2016 through and including the date of the most recent
balance sheet included in the financial statements delivered by the Borrower
pursuant to Section 5.1(a) or (b) at the time of such Restricted Payment (or, if
such Consolidated Net Income for such period is a deficit, less 100% of such
deficit), plus
(ii)    100% of the aggregate net cash proceeds (or the Fair Market Value of
property other than cash) received by the Borrower since the date of the First
Amendment as a contribution to its common equity capital or from the issuance or
sale of Capital Stock of the Borrower (other than the issuance of Disqualified
Stock) or from the issuance or sale of convertible or exchangeable Disqualified
Stock or convertible or exchangeable debt securities of the Borrower, in either
case, that have been converted into or exchanged for




73

--------------------------------------------------------------------------------





such Capital Stock of the Borrower (other than Capital Stock or Disqualified
Stock or debt securities sold to a Subsidiary of the Borrower), plus
(iii)    to the extent that any Restricted Investment that was made after the
date of the First Amendment is (A) sold for cash or otherwise cancelled,
liquidated or repaid for cash, the cash proceeds received with respect to such
Restricted Investment (less the cost of disposition, if any) or (B) made in an
entity that subsequently becomes a Restricted Subsidiary, an amount equal to the
Fair Market Value of the Restricted Investments owned by the Borrower and its
Restricted Subsidiaries in such entity at the time such entity becomes a
Restricted Subsidiary, plus
(iv)    100% of the aggregate net cash proceeds (or the Fair Market Value of
property other than cash) received by the Borrower since the date of the First
Amendment by means of (A) the sale (other than to the Borrower or a Restricted
Subsidiary) of the Capital Stock of an Unrestricted Subsidiary or (B) a
distribution or dividend from an Unrestricted Subsidiary (other than in each
case to the extent such Investment constituted an Investment permitted under
Section 7.4), in each case to the extent that such amounts were not otherwise
included in the Consolidated Net Income for such period, plus
(v)    in case, after the date of the First Amendment, any Unrestricted
Subsidiary has been redesignated as a Restricted Subsidiary under the terms of
this Agreement or has been merged, consolidated or amalgamated with or into, or
transfers or conveys assets to, or is liquidated into the Borrower or a
Restricted Subsidiary, an amount equal to the Fair Market Value of the
Restricted Investments owned by the Borrower and its Restricted Subsidiaries in
such Unrestricted Subsidiary at the time of the redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable).

Section 7.6.    Sale of Assets. Make any Asset Sale, except the sale or other
disposition of such assets that (i) have consideration of at least 75% of which
is cash or Permitted Investments; provided, that, any Designated Non-cash
Consideration received by the Borrower or any of its Restricted Subsidiaries in
such Asset Sale having an aggregate Fair Market Value, taken together with all
other Designated Non-cash Consideration received pursuant to this clause (i)
that is at that time outstanding not in excess of the greater of (x)
$200,000,000 and (y) 3.5% of Consolidated Total Assets at the time of the
receipt of such Designated Non-cash Consideration (determined based on the most
recently ended fiscal quarter for which internal financial statements are
available and with the Fair Market Value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value) shall be deemed to be cash for purposes of this
Section 7.6 but for no other purpose and (ii) such consideration, at the time
such Asset Sale is agreed to, is at least equal to the Fair Market Value of the
assets being sold, transferred, leased or disposed of.

Section 7.7.    Transactions with Affiliates. Sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Restricted Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Loan Parties and (c) any Restricted
Payment permitted by Section 7.5.

Section 7.8.    Restrictive Agreements. Enter into, incur or permit to exist any
agreement (other than any Contractual Obligation binding on any HMO Subsidiary
or Insurance Subsidiary) that prohibits,




74

--------------------------------------------------------------------------------





restricts or imposes any condition upon (a) the ability of the Borrower or any
Restricted Subsidiary to create, incur or permit any Lien upon any of its assets
or properties, whether now owned or hereafter acquired, or (b) the ability of
any Restricted Subsidiary to pay dividends or other distributions with respect
to its Capital Stock, to make or repay loans or advances to the Borrower or any
other Restricted Subsidiary, to Guarantee Indebtedness of the Borrower or any
other Restricted Subsidiary or to transfer any of its property or assets to the
Borrower or any Restricted Subsidiary of the Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by Law or
by this Agreement or any other Loan Document, (ii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Restricted Subsidiary pending such sale, provided such restrictions
and conditions apply only to the Restricted Subsidiary that is sold and such
sale is permitted hereunder, (iii) clause (a) shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness or Capital
Lease Obligations permitted by this Agreement so long as such restrictions and
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) shall not apply to customary provision in leases restricting the
assignment thereof.

Section 7.9.    Reserved.

Section 7.10.    Hedging Transactions. Enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Restricted Subsidiary is
exposed in the conduct of its business or the management of its liabilities.
Solely for the avoidance of doubt, the Borrower acknowledges that a Hedging
Transaction entered into for speculative purposes or of a speculative nature
(which shall be deemed to include any Hedging Transaction under which the
Borrower or any of the Restricted Subsidiaries is or may become obliged to make
any payment (i) in connection with the purchase by any third party of any
Capital Stock or any Indebtedness or (ii) as a result of changes in the market
value of any Capital Stock or any Indebtedness) is not a Hedging Transaction
entered into in the ordinary course of business to hedge or mitigate risks.

Section 7.11.    Reserved.

Section 7.12.    Amendment to Organization Documents. Amend, modify or waive any
of its rights in a manner materially adverse to the Lenders or any Loan Party
under its Organization Documents.

Section 7.13.    Amendments and Prepayment of Other Indebtedness.
(a)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, prepay, redeem, repurchase or otherwise acquire for value any
Indebtedness (other than the 2020 Convertible Notes and the 2044 Convertible
Notes) other than payments of principal, interest or other payments on any
Permitted Subordinated Debt to the extent permitted by the subordination
provisions of the Subordinated Debt Documents.
(b)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make any payment (including any payment at maturity), exchange
or redemption of the 2020 Convertible Notes or the 2044 Convertible Notes,
unless before and after giving effect to any such repayment or redemption, no
Default or Event of Default shall have occurred and be continuing.
(c)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, agree to or permit any amendment, modification or waiver of any
provision of any Indebtedness if as amended, modified or waived, such
Indebtedness would not be permitted under Section 7.01.




75

--------------------------------------------------------------------------------





(d)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, agree to or permit any amendment, modification or waiver of any
provision of any Subordinated Debt Document if the effect of such amendment,
modification or waiver is to (i) increase the yield on such Permitted
Subordinated Debt or change (to earlier dates) the dates upon which principal
and interest are due thereon, (ii) alter the redemption, prepayment or
subordination provisions thereof, (iii) alter the covenants and events of
default in a manner that would make such provisions more onerous or restrictive
to the Borrower or any such Restricted Subsidiary or (iv) otherwise increase the
obligations of the Borrower or any Restricted Subsidiary in respect of such
Permitted Subordinated Debt or confer additional rights upon the holders thereof
which individually or in the aggregate would be adverse to the Borrower or any
of its Restricted Subsidiaries or to the Administrative Agent or the
Lenders.    

Section 7.14.    Accounting Changes. Make any significant change in accounting
treatment or reporting practices, except as required or permitted by GAAP, or
change the Fiscal Year of the Borrower or of any of its Restricted Subsidiaries,
except to change the fiscal year of a Restricted Subsidiary to conform its
fiscal year to that of the Borrower.

Section 7.15.    Government Regulation. The Borrower will not, and will not
permit any of its Subsidiaries to, (a) be or become subject at any time to any
law, regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be requested by the Lenders or the Administrative
Agent at any time to enable the Lenders or the Administrative Agent to verify
the identity of the Loan Parties or to comply with any applicable law or
regulation, including, without limitation, Section 326 of the Patriot Act at 31
U.S.C. Section 5318.

Section 7.16.    Ownership of Subsidiaries. Notwithstanding any other provisions
of this Agreement to the contrary, the Borrower will not, and will not permit
any of the Restricted Subsidiaries to permit any Person (other than the Borrower
or any wholly owned Restricted Subsidiary) to own any Capital Stock of any
Restricted Subsidiary, except to qualify directors if required by applicable
Law.

Section 7.17    Use of Proceeds.
(a)    Use any part of the proceeds of any Loan, whether directly or indirectly,
for any purpose that would violate any rule or regulation of the Board of
Governors of the Federal Reserve System, including Regulations T, U or X.
(b)    Request any Borrowing or Letter of Credit, or use or allow its respective
directors, officers, employees and agents to use, the proceeds of any Borrowing
or Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party.

ARTICLE VII


EVENTS OF DEFAULT






76

--------------------------------------------------------------------------------






Section 8.1.    Events of Default. If any of the following events (each an
“Event of Default”) shall occur:
(a)    any Loan Party shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount payable under clause (a) of this Section
8.1 or an amount related to a Bank Product Obligation) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days; or
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with this Agreement or
any other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect (other than a representation
or warranty that is expressly qualified by a Material Adverse Effect or
materiality, in which case such representation or warranty shall prove to be
incorrect in all respects) when made or deemed made or submitted; or
(d)    any Loan Party shall fail to observe or perform any covenant or agreement
contained in Section 5.1, 5.2, 5.3, 5.7, 5.8, 5.9 or 5.10 or Articles VI or VII;
provided that, solely with respect to compliance with Section 6.3 as of the end
of any Fiscal Year, if, in connection with the filing by a Restricted Subsidiary
of a statutory financial statement with any Governmental Authority as required
by Law, the Borrower or any Restricted Subsidiary discovers that such Restricted
Subsidiary was not in compliance with Section 6.3 as of the end of such Fiscal
Year, then the Borrower will not be in default of Section 6.3 if the Borrower
demonstrates to the Administrative Agent’s reasonable satisfaction that the
Borrower has cured all such violations within 5 days after the date on which the
Borrower or such Restricted Subsidiary has filed its statutory financial
statements with such Governmental Authority; or
(e)    any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any officer of any Loan Party
becomes aware of such failure, or (ii) notice thereof shall have been given to
any Loan Party by the Administrative Agent or any Lender; or
(f)    the subordination provisions of the documents evidencing or governing any
subordinated Indebtedness shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable subordinated Indebtedness; or
(g)    the Borrower or any Restricted Subsidiary (whether as primary obligor or
as guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument




77

--------------------------------------------------------------------------------





evidencing or governing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or
(h)    the Borrower or any Restricted Subsidiary shall (i) commence a voluntary
case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar Law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section 8.1, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Restricted Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; or
(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar Law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Restricted Subsidiary or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or
(j)    the Borrower or any Restricted Subsidiary shall become unable to pay or
shall admit in writing its inability to pay its debts as they become due; or
(k)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the Restricted
Subsidiaries in an aggregate amount exceeding $50,000,000; or
(l)    any judgment or order for the payment of money in excess of $50,000,000,
individually or in the aggregate, shall be rendered against the Borrower or any
Restricted Subsidiary, and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be a
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
(m)    any non-monetary judgment or order shall be rendered against the Borrower
or any Restricted Subsidiary that could reasonably be expected to have a
Material Adverse Effect, and there shall be a period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or




78

--------------------------------------------------------------------------------





(n)    a Change in Control shall occur or exist; or
(o)    any default or event of default (after giving effect to any grace period)
shall have occurred and be continuing under the Subordinated Debt Documents or
any Subordinated Debt Document shall cease to be in full force and effect or the
validity or enforceability thereof is disaffirmed by or on behalf of any
subordinated lender party thereto, or any Obligations fail to constitute “Senior
Indebtedness” for purposes of the applicable Subordinated Debt Document, or all
or any part of the Permitted Subordinated Debt is accelerated, is declared to be
due and payable is required to be prepaid or redeemed, in each case prior to the
stated maturity thereof; or
(p)    any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect or ceases to give the Administrative Agent any material part of the Liens
purported to be created thereby; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document;
(q)    any HMO Event has occurred and has remain unremedied for a period of 60
days following the occurrence thereof (or such shorter period of time, if any,
as the HMO Regulator shall have imposed for the cure of such HMO Event); or
(r)    an Exclusion Event shall have occurred and could reasonably be expected
to result in a Material Adverse Effect.
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at Law or in equity; and that, if an Event
of Default specified in either clause (h) or (i) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

Section 8.2.    Application of Funds.    
After the exercise of remedies provided for in Section 8.1 (or immediately after
an Event of Default specified in either clause (h) or (i) of Section 8.1), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
(a)    first, to the fees and other reimbursable expenses of the Administrative
Agent and the Issuing Bank then due and payable pursuant to any of the Loan
Documents, until the same shall have been paid in full;




79

--------------------------------------------------------------------------------





(b)    second, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;
(c)    third, to the fees due and payable under Sections 2.14(b) and (c) of this
Agreement and interest then due and payable under the terms of this Agreement,
until the same shall have been paid in full;
(d)    fourth, to the aggregate outstanding principal amount of the Revolving
Loans, the LC Exposure, the Net Mark-to-Market Exposure (to the extent included
in the Obligations) and the Bank Product Obligations of the Borrower and its
Subsidiaries, until the same shall have been paid in full, allocated pro rata
among any Lender, any Lender-Related Hedge Provider and any Bank Product
Provider, based on their respective Pro Rata Shares of the aggregate amount of
such Revolving Loans, LC Exposure, Net Mark-to-Market Exposure (to the extent
included in the Obligations) and Bank Product Obligations;
(e)    fifth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is equal to 102% of
the LC Exposure after giving effect to the foregoing clause fifth; and
(f)    to the extent any proceeds remain, to the Borrower or other parties
lawfully entitled thereto.
All amounts allocated to the Lenders pursuant to the foregoing clauses second
through fourth as a result of amounts owed to the Lenders under the Loan
Documents shall be allocated among, and distributed to, the Lenders pro rata
based on their respective Pro Rata Shares; provided, that all amounts allocated
to that portion of the LC Exposure comprised of the aggregate undrawn amount of
all outstanding Letters of Credit pursuant to clause fourth and fifth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Revolving Loan Lenders as cash
collateral for the LC Exposure, such account to be administered in accordance
with Section 2.22(g).
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.
Notwithstanding the foregoing, Hedging Obligations and Bank Product Obligations
may be excluded from the application described above without any liability to
the Administrative Agent, if the Administrative Agent has not received written
notice, together with such supporting documentation as the Administrative Agent
may request, from the applicable Lender-Related Hedge Provider or Bank Product
Provider.  Each Lender-Related Hedge Provider and Bank Product Provider not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX


THE ADMINISTRATIVE AGENT






80

--------------------------------------------------------------------------------






Section 9.1.    Appointment of Administrative Agent.
(a)    Each Lender irrevocably appoints SunTrust Bank as the Administrative
Agent and authorizes it to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent under this Agreement and the
other Loan Documents, together with all such actions and powers that are
reasonably incidental thereto. The Administrative Agent may perform any of its
duties hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent, attorney-in-fact or Related Party and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent.
(b)    The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.

Section 9.2.    Nature of Duties of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
11.2), provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 11.2) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The




81

--------------------------------------------------------------------------------





Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

Section 9.3.    Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.

Section 9.4.    Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act unless and until it shall have received instructions
from such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5.    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

Section 9.6.    The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its




82

--------------------------------------------------------------------------------





individual capacity. The bank acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if it were not the Administrative Agent hereunder.

Section 9.7.    Successor Administrative Agent    .
(a)    The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.
(b)    Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
(c)    In addition to the foregoing, if a Lender becomes, and during the period
it remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.26(b), then the Issuing Bank and the
Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).

Section 9.8.    Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest,




83

--------------------------------------------------------------------------------





together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.

Section 9.9.    Administrative Agent May File Proofs of Claim.
(a)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Revolving Credit Exposure
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
(b)    Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 11.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.10.    Authorization to Execute Other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents (including, without limitation, any subordination agreements)
other than this Agreement.

Section 9.11.    Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion to release any Loan
Party from its obligations under the applicable Loan Documents if such Person
ceases to be a Restricted Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Loan Party from its obligations under the applicable Loan Documents pursuant
to this Section. In each case as specified in this Section, the Administrative
Agent is authorized, at the Borrower’s expense, to execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to release such Loan Party from its obligations under the applicable Loan
Documents, in accordance with the terms of the Loan Documents and this Section.




84

--------------------------------------------------------------------------------






Section 9.12.    Documentation Agent; Syndication Agent. Each party hereto
hereby agrees that any Person designated as a Documentation Agent, Syndication
Agent, Arranger or Bookrunner shall have no duties or obligations under any Loan
Documents to any Lender or any Loan Party, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Swingline Lender or the
Issuing Bank.

Section 9.13.    Right to Enforce Guarantee. Anything contained in any of the
Loan Documents to the contrary notwithstanding, the Borrower, the Administrative
Agent and each Lender hereby agree that no Lender shall have any right
individually to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent.

Section 9.14.    Hedging Obligations and Bank Product Obligations. No Bank
Product Provider or Lender-Related Hedge Provider that obtains the benefits of
Section 8.2 by virtue of the provisions hereof or of any other Loan Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations and Hedging Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider or Lender-Related Hedge Provider, as the case may be.

ARTICLE X


THE GUARANTY



Section 10.1.    The Guaranty. Each of the Guarantors hereby jointly and
severally guarantees to the Administrative Agent, each Lender, each Affiliate of
a Lender that enters into Bank Products or a Hedging Transaction with the
Borrower or any Subsidiary, and each other holder of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations is not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

Section 10.2.    Obligations Unconditional. The obligations of the Guarantors
under Section 10.1 are joint and several, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents or other documents relating to the Obligations, or
any substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable Law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being




85

--------------------------------------------------------------------------------





the intent of this Section 10.2 that the obligations of the Guarantors hereunder
shall be absolute and unconditional under any and all circumstances. Each
Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article X until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted;
(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Administrative Agent or any
other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or
(e)    any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever and any requirement that the Administrative Agent or any other holder
of the Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.

Section 10.3.    Reinstatement. The obligations of each Guarantor under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any Debtor Relief Law or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each other
holder of the Obligations on demand for all reasonable costs and expenses
(including the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

Section 10.4.    Certain Additional Waivers. Each Guarantor agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 10.2
and through the exercise of rights of contribution pursuant to Section 10.6.




86

--------------------------------------------------------------------------------






Section 10.5.    Remedies. The Guarantors agree that, to the fullest extent
permitted by Law, as between the Guarantors, on the one hand, and the
Administrative Agent and the other holders of the Obligations, on the other
hand, the Obligations may be declared to be forthwith due and payable as
specified in Section 9.02 (and shall be deemed to have become automatically due
and payable in the circumstances specified in Section 9.02) for purposes of
Section 10.1 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 10.1.

Section 10.6.    Rights of Contribution. The Guarantors agree among themselves
that, in connection with payments made hereunder, each Guarantor shall have
contribution rights against the other Guarantors as permitted under applicable
Law. Such contribution rights shall be subordinate and subject in right of
payment to the obligations of such Guarantors under the Loan Documents and no
Guarantor shall exercise such rights of contribution until the Obligations have
been paid in full and the Commitments have terminated.

Section 10.7.    Guarantee of Payment; Continuing Guarantee. The guarantee in
this Article X is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to the Obligations whenever arising.

Section 10.8.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each Specified Loan
Party to honor all of such Specified Loan Party’s obligations under this
Agreement and the other Loan Documents in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.8 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.8 or otherwise
under this Agreement voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 10.8 shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Qualified ECP Guarantor intends that this Section 10.8
constitute, and this Section 10.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Loan Party for
all purposes of Section la(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE XI


MISCELLANEOUS



Section 11.1.    Notices.
(a)    Written Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications to any party herein to be effective shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
To any Loan Party:
Molina Healthcare, Inc.

200 Oceangate, Suite 100
Long Beach, CA 90802-4137
Attention: Joe White, Chief Accounting Officer
Facsimile: (562) 499-0612




87

--------------------------------------------------------------------------------





Email: joseph.white@molinahealthcare.com


To the Administrative Agent:
SunTrust Bank
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attention: Mary Beth Coke
Facsimile: (404) 926-5173
Email: marybeth.coke@suntrust.com

With copies (for information
purposes only) to:
SunTrust Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Mr. Doug Weltz
Facsimile: (404) 495-2170
Email:agency.services@suntrust.com

To the Issuing Bank:
SunTrust Bank
25 Park Place, N.E./Mail Code 3706
Atlanta, Georgia 30303
Attention: Standby Letter of Credit Dept.
Facsimile: (404) 588-8129

To the Swingline Lender:
SunTrust Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Mr. Doug Weltz
Facsimile: (404) 495-2170

To any other Lender:
To the address or facsimile number, set forth in the Administrative
Questionnaire or the Assignment and Acceptance executed by such Lender.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall be effective upon actual receipt by the relevant
Person or, if delivered by overnight courier service, upon the first Business
Day after the date deposited with such courier service for overnight (next-day)
delivery or, if sent by telecopy, upon transmittal in legible form by facsimile
machine or, if mailed, upon the third Business Day after the date deposited into
the mail or, if delivered by hand, upon delivery; provided that notices
delivered to the Administrative Agent, the Issuing Bank or the Swingline Lender
shall not be effective until actually received by such Person at its address
specified in this Section.
Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent, the
Issuing Bank and the Lenders shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative




88

--------------------------------------------------------------------------------





Agent, the Issuing Bank and the Lenders shall not have any liability to the
Borrower or other Person on account of any action taken or not taken by the
Administrative Agent, the Issuing Bank and the Lenders in reliance upon such
telephonic or facsimile notice. The obligation of the Borrower to repay the
Loans and all other Obligations hereunder shall not be affected in any way or to
any extent by any failure of the Administrative Agent, the Issuing Bank and the
Lenders to receive written confirmation of any telephonic or facsimile notice or
the receipt by the Administrative Agent, the Issuing Bank and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent, the Issuing Bank and the Lenders to be contained in any
such telephonic or facsimile notice.
(b)    Electronic Communications.
(i)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II unless such Lender, the
Issuing Bank, as applicable, and Administrative Agent have agreed to receive
notices under such Section by electronic communication and have agreed to the
procedures governing such communications. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
(ii)    Unless Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (C) of notification that such notice or communication is
available and identifying the website address therefor.
(iii)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(iv)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other




89

--------------------------------------------------------------------------------





Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

Section 11.2.    Waiver; Amendments.
(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between any Loan Party and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by Law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 11.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
(b)    No amendment or waiver of any provision of this Agreement or the other
Loan Documents (other than the Fee Letters), nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders or the Borrower and
the Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that
(i)    no amendment or waiver shall:
(A)    increase the Commitment of any Lender without the written consent of such
Lender;
(B)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;
(C)    postpone the date fixed for any payment of any principal of, or interest
on, any Loan or LC Disbursement or interest thereon or any fees hereunder or
reduce the amount of, waive or excuse any such payment, or postpone the




90

--------------------------------------------------------------------------------





scheduled date for the termination or reduction of any Commitment, without the
written consent of each Lender affected thereby;
(D)    change Section 2.21(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby or change the provisions of Section 8.2,
without the written consent of each Lender;
(E)    change any of the provisions of this Section 11.2 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender;
(F)    release the Borrower without the consent of each Lender, or, release all
or substantially all of the Guarantors or limit the liability of all or
substantially all of the Guarantors under any Guaranty, without the written
consent of each Lender; or
(G)    release all or substantially all collateral (if any) securing any of the
Obligations, without the written consent of each Lender;
provided further, that no such agreement shall amend, modify or otherwise affect
the rights, duties or obligations of the Administrative Agent, the Swingline
Lender or the Issuing Bank without the prior written consent of such Person.
Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (x) the Commitment of such Lender may not be increased or
extended, (y) amounts payable to such Lender hereunder may not be permanently
reduced without the consent of such Lender (other than reductions in fees and
interest in which such reduction does not disproportionately affect such Lender)
and (z) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; (ii) this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 11.3), such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement;
(iii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein; and (iv) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.
The Lenders hereby authorize the Administrative Agent to enter into, and the
Lenders agree that this Agreement and the other Loan Documents shall be amended
by, any agreement implementing an increase in the Aggregate Revolving
Commitments or the establishment of an Incremental Term Loan to the extent the
Administrative Agent and the Borrower deem necessary in order to increase the
Aggregate Revolving Commitments or establish the applicable Incremental Term
Loan and to effect such other changes agreed by the Borrower and the Persons
providing such Incremental Term Loan and approved by the Administrative




91

--------------------------------------------------------------------------------





Agent; provided, however, that any such agreement shall not affect any change
described in Section 11.2(b) without the consent of each Person required to
consent to such change under such clause (it being agreed, however, that any
increase in the Aggregate Revolving Commitments or establishment of any
Incremental Term Loan will not, of itself, be deemed to effect any of the
changes described in Section 11.2(b) and that modifications to the definitions
of “Commitments”, “Loans” and “Required Lenders” or other provisions relating to
voting provisions to provide the Persons providing the applicable Incremental
Term Loan with the benefit of such provisions will not, by themselves, be deemed
to effect any of the changes described in Section 11.2(b)). The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
agreement implementing an increase in the Aggregate Revolving Commitments or
establishing an Incremental Term Loan.

Section 11.3.    Expenses; Indemnification.
(a)    The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent, the Arrangers and their Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, the Arrangers and their Affiliates, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers thereof (whether or not the transactions contemplated in this Agreement
or any other Loan Document shall be consummated), including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, the Arrangers
and their Affiliates, (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel and the allocated cost of
inside counsel) incurred by the Administrative Agent, the Arrangers, the Issuing
Bank or any Lender in connection with the enforcement or protection of its
rights in connection with this Agreement and the other Loan Documents, including
its rights under this Section 11.3, or in connection with the Loans made or any
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, each Lender and the Issuing Bank, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, penalties and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any actual or alleged Environmental Liability related




92

--------------------------------------------------------------------------------





in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, penalties or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted (x) from the gross negligence or willful misconduct of
such Indemnitee (including any Related Party of such Indemnitee) or (y) solely
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document. This Section 11.3(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a) or (b) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
(d)    To the extent permitted by applicable Law, each Loan Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.
(e)    All amounts due under this Section 11.3 shall be payable promptly after
written demand therefor.

Section 11.4.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of clause (b) of this Section, (ii) by way of
participation in accordance with the provisions of clause (d) of this Section or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of clause (f) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.




93

--------------------------------------------------------------------------------





(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans, and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $5,000,000 with respect to Revolving Loans and in minimum
increments of $1,000,000, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for (x) assignments to a
Person that is not a Lender with a Commitment or an Affiliate of a Lender or an
Approved Fund and (y) assignments by Defaulting Lenders; and
(C)    the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.




94

--------------------------------------------------------------------------------





(iv)    Assignment and Acceptance. The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20 if such assignee is a Foreign Lender.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.4, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 11.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (d) of this Section 11.4.
If the consent of the Borrower to an assignment is required hereunder (including
a consent to an assignment which does not meet the minimum assignment thresholds
specified above), the Borrower shall be deemed to have given its consent five
Business Days after the date notice thereof has actually been delivered by the
assigning Lender (through the Administrative Agent) to the Borrower, unless such
consent is expressly refused by the Borrower prior to such fifth Business Day.
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries or a Defaulting Lender) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans




95

--------------------------------------------------------------------------------





owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the Lenders, the Issuing Bank and the
Swingline Lender shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
(e)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.21(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 11.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender, (vi) release any Guarantor or limit the liability of any such Guarantor
under any Guaranty without the written consent of each Lender except to the
extent such release is expressly provided under the terms of this Agreement or
(vii) release all or substantially all collateral (if any) securing any of the
Obligations. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19, and 2.20 (subject to the requirements and
limitations therein, including the requirements under Section 2.20(g) (it being
understood that the documentation required under Section 2.20(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 11.4; provided that such Participant (A) agrees to be subject to
the provisions of Sections 2.24 and 2.25 as if it were an assignee under
paragraph (b) of this Section 11.4; and (B) shall not be entitled to receive any
greater payment under Sections 2.18 or 2.20, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with Borrower to effectuate the
provision of Section 2.25 with respect to any Participant. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 11.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.21 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary




96

--------------------------------------------------------------------------------





to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 11.5.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the Law (without giving effect to the conflict of law
principles thereof) of the State of New York.
(b)    Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, and of the Supreme Court of
the State of New York sitting in New York County and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
Law, such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
(c)    Each Loan Party irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 11.5 and brought
in any court referred to in paragraph (b) of this Section 11.5. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by Law.




97

--------------------------------------------------------------------------------






Section 11.6.    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.7.    Right of Setoff. In addition to any rights now or hereafter
granted under applicable Law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable Law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application. Each
Lender and the Issuing Bank agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or Issuing Bank. Notwithstanding the provisions of
this Section 11.7, if at any time any Lender, the Issuing Bank or any of their
respective Affiliates maintains one or more deposit accounts for the Borrower or
any other Loan Party into which Medicare and/or Medicaid receivables are
deposited, such Person shall waive the right of setoff set forth herein.

Section 11.8.    Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the Fee Letters, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent and its
Affiliates constitute the entire agreement among the parties hereto and thereto
and their affiliates regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters. Delivery of an executed counterpart of a signature page of
this Agreement and any other Loan Document by facsimile transmission or by any
other electronic imaging means (including .pdf), shall be effective as delivery
of a manually executed counterpart of this Agreement or such other Loan
Document.

Section 11.9.    Survival. All covenants, agreements, representations and
warranties made by any Loan Party herein, in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit




98

--------------------------------------------------------------------------------





is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.18, 2.19, 2.20, and 11.3 and Article IX
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof. All representations and
warranties made herein, in the Loan Documents, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.

Section 11.10.    Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 11.11.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
Subsidiary, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over it (including any self-regulatory authority such as
the National Association of Insurance Commissioners), (iv) to the extent that
such information becomes publicly available other than as a result of a breach
of this Section 11.11, or which becomes available to the Administrative Agent,
the Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower, (v) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
any suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder, (vii) subject to
an agreement containing provisions substantially the same as those of this
Section 11.11, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (viii) any rating agency, (ix) the CUSIP Service Bureau or
any similar organization, or (x) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section 11.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.

Section 11.12.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable Law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received




99

--------------------------------------------------------------------------------





or reserved by a Lender holding such Loan in accordance with applicable Law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section 11.12 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment (to the extent
permitted by applicable Law), shall have been received by such Lender.

Section 11.13.    Waiver of Effect of Corporate Seal. Each Loan Party represents
and warrants to the Administrative Agent and the Lenders that neither it nor any
other Loan Party is required to affix its corporate seal to this Agreement or
any other Loan Document pursuant to any Law, agrees that this Agreement is
delivered by Borrower under seal and waives any shortening of the statute of
limitations that may result from not affixing the corporate seal to this
Agreement or such other Loan Documents.

Section 11.14.    Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the Patriot Act.

Section 11.15.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates' understanding that that:  (i) (A) the services
regarding this Agreement  provided by the Administrative Agent, the Arrangers
and/or the Lenders are arm’s-length commercial transactions between  Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of Borrower and the other Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) Borrower and each other Loan Party is capable of evaluating
and understanding, and understands and accepts, the terms, risks and conditions
of the transactions contemplated hereby and  by the other Loan Documents; (ii)
(A) each of the Administrative Agent, the Arrangers and the Lenders  is and has
been acting solely as a principal and,  except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary, for Borrower, any other Loan Party, or any of their
respective Affiliates, or any other Person and (B) none of the Administrative
Agent, the Arrangers and any Lender has any obligation to Borrower, any other
Loan Party or any of their Affiliates  with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii)  the Administrative Agent, the Arrangers,
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower, the
other Loan Parties and their respective Affiliates, and each of the
Administrative Agent, the Arrangers and the Lenders has no obligation to
disclose any of such interests to  Borrower, any other Loan Party of any of
their respective Affiliates.  To the fullest extent permitted by Law, each of
Borrower and the other Loan Parties hereby waive and release any claims that it
may have against the Administrative Agent, the Arrangers and each Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 11.16.    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include




100

--------------------------------------------------------------------------------





electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

Section 11.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.
[END]






101

--------------------------------------------------------------------------------






Exhibit B


Guarantors to be released




AmericanWork, Inc., a Delaware corporation
Camelot Care Centers, Inc., an Illinois corporation
Children’s Behavioral Health, Inc., a Pennsylvania corporation
College Community Services, a California corporation
Family Preservation Services of Florida, Inc., a Florida corporation
Family Preservation Services of North Carolina, Inc., a North Carolina
corporation
Family Preservation Services, Inc., a Virginia corporation
Molina Medical Management, Inc., a California corporation
Pathways Community Services LLC, a Delaware limited liability company
Pathways Community Services LLC, a Pennsylvania limited liability company
Pathways of Arizona, Inc., an Arizona corporation
Pathways of Idaho LLC, a Delaware limited liability company
Pathways of Maine, Inc., a Maine corporation
Pathways of Massachusetts LLC, a Delaware limited liability company
The Redco Group, Inc., a Pennsylvania corporation


















--------------------------------------------------------------------------------






Schedule 1


Revolving Commitment Increase


Institution
Revolving Commitment Increase
Revolving Commitment
SunTrust Bank
$25,000,000
$85,000,000
MUFG Union Bank, N.A.
$21,500,000
$52,500,000
Bank of America, N.A.
$14,500,000
$52,500,000
Wells Fargo Bank, National Association
$14,500,000
$52,500,000
Barclays Bank PLC
$52,500,000
$52,500,000
JPMorgan Chase Bank, N.A.
$52,500,000
$52,500,000
UBS AG, Stamford Branch
$7,500,000
$37,500,000
U.S. Bank, National Association
$9,500,000
$32,500,000
East West Bank
$15,000,000
$30,000,000
Morgan Stanley Senior Funding, Inc.
$27,500,000
$27,500,000
BOKF, N.A. dba Bank of Albuquerque
$10,000,000
$25,000,000
Total
$250,000,000
$500,000,000





